Exhibit 10.1


 
1,058,646 SHARES OF COMMON STOCK

 
SHENGKAI INNOVATIONS, INC.

 
UNDERWRITING AGREEMENT
 
December 17, 2010
 
MAXIM GROUP LLC
405 Lexington Avenue
New York, NY 10174
 
Global Hunter Securities, LLC
777 Third Avenue
New York, NY 10017
 
As Representatives of the Underwriters
named on Schedule A hereto
 
Ladies and Gentlemen:
 
Shengkai Innovations, Inc., a Florida corporation (the “Company”), confirms its
agreement, subject to the terms and conditions set forth herein, with each of
the underwriters listed on Schedule A hereto (collectively, the “Underwriters”),
for whom each of Maxim Group LLC and Global Hunter Securities, LLC is acting as
representative (each, a “Representative,” and collectively, the
“Representatives”), to sell and issue to the Underwriters an aggregate of
1,058,646 shares of common stock, $0.001 par value per share (the “Common
Shares”) of the Company (the “Shares”).  The Shares are more fully described in
the Registration Statement and Prospectus referred to below.
 
The offering and sale of the Common Shares contemplated by this underwriting
agreement (this “Agreement”) is referred to herein as the “Offering.”
 
1.           Shares.
 
(a)       Purchase of Shares.  On the basis of the representations and
warranties herein contained, but subject to the terms and conditions herein set
forth, the Company agrees to issue and sell, severally and not jointly, to the
several Underwriters, an aggregate of 1,058,646 Shares of the Company at a
purchase price (net of discounts and commissions) of $5.17 per Share.  The
Underwriters, severally and not jointly, agree to purchase from the Company the
number of Shares set forth opposite their respective names on Schedule A
attached hereto and made a part hereof at a purchase price (net of discounts and
commissions) of $5.17 per Share.  In addition, the Company shall pay the
Underwriters a corporate finance fee equal to one percent (1%), or $0.055 per
Share.  The corporate finance fee shall be paid to the Underwriters for the
structuring of the terms of the Offering.
 
(b)       Payment and Delivery.  Delivery and payment for the Shares shall be
made at 9:15 A.M., New York time, on the third Business Day following the
effective date (the “Effective Date”) of this Underwriting Agreement (or the
fourth Business Day following the Effective Date, if the Shares are priced after
4:30 p.m.) or at such earlier time as shall be agreed upon by the
Representatives and the Company at the offices of Maxim Group LLC, 405 Lexington
Avenue, New York, NY 10174 or at such other place as shall be agreed upon by the
Representative and the Company.  The hour and date of delivery and payment for
the Shares is called the “Closing Date.”  The payment of the purchase price for,
and delivery the Shares is referred to herein as the “Closing.” Payment for the
Shares (less commissions, expense allowance and actual expense payments or other
fees payable pursuant to this Agreement) shall be made on the Closing Date at
the Representative’s election by wire transfer in Federal (same day) funds or by
certified or bank cashier’s check(s) in New York

 
 

--------------------------------------------------------------------------------

 
Clearing House funds.  Delivery of the Shares to the Underwriters may be made by
means of delivery of certificates (in form and substance satisfactory to the
Underwriters) representing the Shares or through the full fast transfer
facilities of the Depository Trust Company (the “DTC”) for the account of the
Underwriters.  The Shares shall be registered in such name or names and in such
authorized denominations as the Representatives may request in writing at least
two Business Days prior to the Closing Date.  The Company will permit the
Representatives to examine and package the Shares for delivery, at least one
full Business Day prior to the Closing Date.  The Company shall not be obligated
to sell or deliver the Shares except upon tender of payment by the
Representatives for all the Shares.
 
(c)       Representative’s Warrants.  As additional consideration, the Company
hereby agrees to issue and sell to each Representative (and/or their respective
designees) on the Effective Date warrants (the “Representative’s Warrants”) for
the purchase of an aggregate of 40,946 Common Shares (2.5% of the number of
Shares or 5% in the aggregate) for an aggregate purchase price of $100.00.  The
Representative’s Warrants shall be exercisable, in whole or in part, commencing
on the date that is six (6) months from the Effective Date and expiring on the
three-year anniversary of the Effective Date at an initial exercise price per
share of $6.875, which is equal to one hundred and twenty-five percent (125%) of
the public offering price of a Share.  The Representatives’ Warrants and the
Common Shares issuable upon exercise of the Representatives’ Warrants are
hereinafter referred to collectively as the “Representatives’ Securities.”  The
Shares and the Representatives’ Securities are referred to as the “Securities.”
 
2.           Representations and Warranties of the Company.
 
2.1           The Company represents, warrants and covenants to, and agrees
with, each of the Underwriters that, as of the date hereof and as of the Closing
Date:
 
(a)       The Company filed with the Securities and Exchange Commission (the
“Commission”) on June 3, 2010 a registration statement on Form S-3 (Registration
File No. 333-167276) under the Securities Act of 1933, as amended (the
“Securities Act”) and was declared effective on October 25, 2010 for the
registration under the Securities Act of the Securities. At the time of such
filing, the Company met the requirements of Form S-3 under the Securities Act.
Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said Rule. The Company
will file with the Commission pursuant to Rule 424(b) under the Securities Act,
and the rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a supplement to the form of prospectus included in such
registration statement relating to the placement of the Securities and the plan
of distribution thereof and has advised the Representatives of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; the supplemented form of
prospectus, in the form in which it will be filed with the Commission pursuant
to Rule 424(b) (including the Base Prospectus as so supplemented) is hereinafter
called the “Prospectus Supplement”; and the Base Prospectus, any Preliminary
Prospectus and any amendments or further supplements to such prospectus, and
including, without limitation, the final Prospectus Supplement, filed pursuant
to and within the limits described in Rule 424(b) with the Commission in
connection with the proposed sale of the Shares contemplated by this Agreement
through the date of such Prospectus Supplement, is hereinafter called the
“Prospectus.”  If the Company has filed, or is required to file, an abbreviated
registration statement to register additional shares pursuant to Rule 462(b)
under the Rules and Regulations (the “Rule 462(b) Registration Statement”), then
any reference herein to the Registration Statement shall also be deemed to
include such Rule 462(b) Registration Statement.   Any reference in this
Agreement to the Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the documents incorporated by
reference therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be; and any
reference in this Agreement to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the filing of any
document under the Exchange Act after the

 
2

--------------------------------------------------------------------------------

 
date of this Agreement, or the issue date of the Base Prospectus or the
Prospectus Supplement, as the case may be, deemed to be incorporated therein by
reference. All references in this Agreement to financial statements and
schedules and other information which is “contained, “included,” “described,”
“referenced,” “set forth” or “stated” in the Registration Statement, the Base
Prospectus or the Prospectus Supplement (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement, the Base Prospectus or the Prospectus
Supplement, as the case may be. No stop order suspending the effectiveness of
the Registration Statement or the use of the Base Prospectus or the Prospectus
Supplement has been issued, and no proceeding for any such purpose is pending or
has been initiated or, to the Company’s knowledge, is threatened by the
Commission.
 
(b)       The Registration Statement (and any further documents to be filed with
the Commission) contains all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and did not and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Base Prospectus and the Prospectus Supplement, each as of
its respective date, comply, or will comply, as the case may be, in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, and
none of such documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Prospectus Supplement), in
light of the circumstances under which they were made not misleading; and any
further documents so filed and incorporated by reference in the Base Prospectus
or Prospectus Supplement, when such documents are filed with the Commission,
will conform in all material respects to the requirements of the Exchange Act
and the applicable Rules and Regulations, as applicable, and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. No post-effective amendment to the
Registration Statement reflecting any facts or events arising after the date
thereof which represent, individually or in the aggregate, a fundamental change
in the information set forth therein is required to be filed with the
Commission. There are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that (x) have not been filed
as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. There are no contracts or other documents required to be
described in the Base Prospectus or Prospectus Supplement, or to be filed as
exhibits or schedules to the Registration Statement, which have not been
described or filed as required.
 
(c)       No representation and warranty is made in this Agreement, however,
with respect to any information contained in or omitted from the Registration
Statement or the Prospectus or any related Preliminary Prospectus or any
amendment thereof or supplement thereto in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of any
Underwriter through the Representatives specifically for use therein.  The
parties acknowledge and agree that such information provided by or on behalf of
any Underwriter consists solely of the subsections of the “Underwriting” section
of the Prospectus captioned “Stabilization,” “Pricing of Securities,” the last
sentence of “Other Matters” and the penultimate paragraph on the cover page of
the Preliminary Prospectus and the Prospectus (the “Underwriters’ Information”).
 
(d)       Neither: (i) any Issuer-Represented General Free Writing
Prospectus(es) (as defined below) issued at or prior to the Time of Sale (as
defined below) and the Statutory Prospectus (as defined below), all considered
together (collectively, the “General Disclosure Package”), nor (ii) any
individual Issuer-Represented Limited-Use Free Writing Prospectus(es) (as
defined below), when considered together with the General Disclosure Package,
includes or included as of the Time of Sale, any untrue statement of a material
fact

 
3

--------------------------------------------------------------------------------

 
or omits or omitted as of the Time of Sale to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from any General Disclosure Package,
Issuer-Represented Free Writing Prospectus  or any Issuer-Represented
Limited-Use Free Writing Prospectus (as defined below) based upon and in
conformity with written information furnished to the Company by the
Representatives specifically for use therein.
 
(e)       Each Issuer-Represented Free Writing Prospectus, as of its issue date
and at all subsequent times through the completion of the public offer and sale
of the Securities or until any earlier date that the Company notified or
notifies the Representatives as described in the next sentence, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement, any
Statutory Prospectus or the Prospectus.  If at any time following issuance of an
Issuer-Represented Free Writing Prospectus there occurred or occurs an event or
development as a result of which such Issuer-Represented Free Writing Prospectus
conflicted or would conflict with the information contained in the Registration
Statement, any Statutory Prospectus or the Prospectus relating to the Securities
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at that subsequent time,
not misleading, the Company has notified or will notify promptly the
Representatives so that any use of such Issuer-Represented Free Writing
Prospectus may cease until it is promptly amended or supplemented by the
Company, at its own expense, to eliminate or correct such conflict, untrue
statement or omission.  The foregoing two sentences do not apply to statements
in or omissions from any Issuer-Represented Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Representatives specifically for use therein.
 
(f)       The Company has not distributed and will not distribute any prospectus
or other offering material in connection with the offering and sale of the
Securities other than the General Disclosure Package or the Prospectus or other
materials permitted by the Securities Act to be distributed by the
Company.  Unless the Company obtains the prior consent of the Representatives,
the Company has not made and will not make any offer relating to the Securities
that would constitute an “issuer free writing prospectus,” as defined in Rule
433 under the Securities Act, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405 under the Securities Act, required to be
filed with the Commission.  The Company has complied and will comply with the
requirements of Rules 164 and 433 under the Securities Act applicable to any
Issuer-Represented Free Writing Prospectus as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities, including timely filing with the Commission where required,
legending and record keeping.  The Company has satisfied and will satisfy the
conditions in Rule 433 under the Securities Act to avoid a requirement to file
with the Commission any electronic road show.
 
(g)       Each Underwriter agrees that, unless it obtains the prior written
consent of the Company, it will not make any offer relating to the Securities
that would constitute an Issuer-Represented Free Writing Prospectus (as defined
below) or that would otherwise (without taking into account any approval,
authorization, use or reference thereto by the Company) constitute a “free
writing prospectus” required to be filed by the Company with the Commission or
retained by the Company under Rule 433 of the Securities Act; provided that the
prior written consent of the Company hereto shall be deemed to have been given
in respect of any Issuer-Represented General Free Writing Prospectuses
referenced on Schedule C attached hereto
 
As used in this Agreement, the terms set forth below shall have the following
meanings:
 
(i)           “Time of Sale” means 4:30 P.M. (Eastern time) on the date of this
Agreement.
 
(ii)           “Statutory Prospectus” as of any time means the prospectus that
is included in the Registration Statement immediately prior to that time.  For
purposes of this definition, information contained in a form of prospectus that
is deemed retroactively to be a part of the Registration Statement pursuant to
Rule 430A or 430B shall be considered to be included in the Statutory Prospectus
as of the actual time that form of prospectus is filed with the Commission
pursuant to Rule 424(b) under the Securities Act.

 
4

--------------------------------------------------------------------------------

 
(iii)           “Issuer-Represented Free Writing Prospectus” means any “issuer
free writing prospectus,” as defined in Rule 433 under the Act, relating to the
Securities that (A) is required to be filed with the Commission by the Company,
or (B) is exempt from filing pursuant to Rule 433(d)(5)(i) under the Securities
Act because it contains a description of the Securities or of the offering that
does not reflect the final terms or pursuant to Rule 433(d)(8)(ii) because it is
a “bona fide electronic road show,” as defined in Rule 433 of the Regulations,
in each case in the form filed or required to be filed with the Commission or,
if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) under the Securities Act.
 
(iv)           “Issuer-Represented General Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is intended for general
distribution to prospective investors, as evidenced by its being specified in
Schedule C to this Agreement.
 
(v)           “Issuer-Represented Limited-Use Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is not an Issuer-Represented
General Free Writing Prospectus.  The term Issuer-Represented Limited-Use Free
Writing Prospectus also includes any “bona fide electronic road show,” as
defined in Rule 433 of the Regulations, that is made available without
restriction pursuant to Rule 433(d)(8)(ii), even though not required to be filed
with the Commission.
 
(h)       Albert Wong & Co. (“AWC”) and BDO China Li Xin Da Hua (“BDO”), whose
reports relating to the Company are included in the Registration Statement, are
independent public accountants as required by the Securities Act, the Exchange
Act and the Rules and Regulations and, to the Company’s knowledge, such
accountants are not in violation of the auditor independence requirements of the
Sarbanes-Oxley Act of 2002 (“Sarb-Ox”).
 
(i)       Subsequent to the respective dates as of which information is
presented in the Registration Statement, the General Disclosure Package and the
Prospectus, and except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus: (i) the Company has not declared, paid or
made any dividends or other distributions of any kind on or in respect of its
capital stock, and (ii) there has been no material adverse change (or, to the
knowledge of the Company, any development which has a high probability of
involving a material adverse change in the future), whether or not arising from
transactions in the ordinary course of business, in or affecting: (A) the
business, condition (financial or otherwise), results of operations,
shareholders’ equity, properties or prospects of the Company and its
Subsidiaries (as defined below), taken as a whole; (B) the long-term debt or
capital stock of the Company or any of its Subsidiaries; or (C) the Offering or
consummation of any of the other transactions contemplated by this Agreement,
the Registration Statement, the General Disclosure Package and the Prospectus (a
“Material Adverse Change”).  Since the date of the latest balance sheet
presented in the Registration Statement, the General Disclosure Package and the
Prospectus, neither the Company nor any Subsidiary has incurred or undertaken
any liabilities or obligations, whether direct or indirect, liquidated or
contingent, matured or unmatured, or entered into any transactions, including
any acquisition or disposition of any business or asset, which are material to
the Company and the Subsidiaries taken as a whole, except for liabilities,
obligations and transactions which are disclosed in the Registration Statement
and the Prospectus.
 
(j)       As of the dates indicated in the Registration Statement, the General
Disclosure Package and the Prospectus, the authorized, issued and outstanding
shares of capital stock of the Company were as set forth in the Registration
Statement, the General Disclosure Package and the Prospectus in the column
headed “Actual” under the section thereof captioned “Capitalization” and, after
giving effect to the Offering and the other transactions contemplated by this
Agreement, the Registration Statement, the General Disclosure Package and the
Prospectus, will be as set forth in the column headed “As Adjusted” in such
section.  All of the issued and outstanding shares of capital stock of the
Company, including the outstanding Warrants of the Company, are fully paid and
non-assessable and have been duly and validly authorized and issued, in
compliance with all applicable state, federal and foreign securities laws and
not in violation of or subject to any preemptive or similar right that does or
will entitle any Person (as defined below), upon the issuance or sale of any
security, to acquire from the Company or any Subsidiary any Relevant
Security.  As used herein, the term “Relevant Security” means any Common Shares
or other security of the Company or any Subsidiary that is convertible into, or

 
5

--------------------------------------------------------------------------------

 
exercisable or exchangeable for Common Shares or equity securities, or that
holds the right to acquire any Common Shares or equity securities of the Company
or any Subsidiary or any other such Relevant Security, except for such rights as
may have been fully satisfied or waived prior to the effectiveness of the
Registration Statement.  As used herein, the term “Person” means any foreign or
domestic individual, corporation, trust, partnership, joint venture, limited
liability company or other entity.  Except as set forth in, or contemplated by,
the Registration Statement, the General Disclosure Package and the Prospectus,
on the Effective Date and on the Closing Date, there will be no options,
warrants, or other rights to purchase or otherwise acquire any authorized, but
unissued Common Shares or any security convertible into Common Shares, or any
contracts or commitments to issue or sell Common Shares or any such options,
warrants, rights or convertible securities.
 
(k)       The Shares have been duly and validly authorized and, when issued,
delivered and paid for in accordance with this Agreement on the Closing Date,
will be duly and validly issued, fully paid and non-assessable, will have been
issued in compliance with all applicable state, federal and foreign securities
laws and will not have been issued in violation of or subject to any preemptive
or similar right that does or will entitle any Person to acquire any Relevant
Security from the Company or any Subsidiary upon issuance or sale of the Shares
in the Offering.  The Common Shares conform to the descriptions thereof
contained in the Registration Statement, the General Disclosure Package and the
Prospectus.  Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, neither the Company nor any Subsidiary
has outstanding warrants, options to purchase, or any preemptive rights or other
rights to subscribe for or to purchase, or any contracts or commitments to issue
or sell, any Relevant Security.
 
(l)       The Common Shares underlying the Representatives’ Warrants have been
duly authorized for issuance, will conform to the description thereof in the
Registration Statement and in the Prospectus and have been validly reserved for
future issuance and will, upon exercise of the Representatives’ Warrants and
payment of the exercise price thereof, be duly and validly issued, fully paid
and non-assessable and will not have been issued in violation of or subject to
preemptive or similar rights to subscribe for or purchase securities of the
Company.  The issuance of such securities is not subject to any statutory
preemptive rights under the laws of the State of Florida or the Company’s
organization documents as in effect at the time of issuance, rights of first
refusal or other similar rights of any securityholder of the Company (except for
such preemptive or contractual rights as were waived).
 
(m)       The subsidiaries of the Company (the “Subsidiaries”) are Shen Kun
International Limited, a company organized under the laws of British Virgin
Islands (“Shen Kun”), which is owned 100% by the Company, and Shengkai (Tianjin)
Limited (“SK Ceramic Valves”), a company organized under the laws of the
People’s Republic of China (the “PRC”), which is owned 100% by Shen Kun.  Shen
Kun and SK Ceramic Valves are the only subsidiaries of the Company within the
meaning of Rule 405 under the Securities Act.  SK Ceramic Valves has entered
into a series of agreements with Tianjin Shengkai Industrial Technology
Development Co., Ltd. (“Shengkai”) giving SK Ceramic Valves control over
Shengkai, the operating company of the Company.  Except for the Subsidiaries,
the Company holds no ownership or other interest, nominal or beneficial, direct
or indirect, in any corporation, partnership, joint venture or other business
entity.  Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, all of the issued and outstanding shares
of capital stock of, or other ownership interests in, each Subsidiary have been
duly and validly authorized and issued and are fully paid and non-assessable and
are owned, directly or indirectly, by the Company, free and clear of any lien,
charge, mortgage, pledge, security interest, claim, equity, trust or other
encumbrance, preferential arrangement, defect or restriction of any kind
whatsoever (any “Lien”).  No director, officer or key employee of the Company
named in the Prospectus holds any direct equity, debt or other pecuniary
interest in any Subsidiary or any Person with whom the Company or any Subsidiary
does business or is in privity of contract with, other than, in each case,
indirectly through the ownership by such individuals of Common Shares.
 
(n)       Each of the Company and the Subsidiaries has been duly incorporated,
formed or organized, and validly exists as a corporation, partnership or limited
liability company in good standing under the laws of its jurisdiction of
incorporation, formation or organization.  Each of the Company and the
Subsidiaries has all requisite power and authority to carry on its business as
it is currently being conducted and as described in

 
6

--------------------------------------------------------------------------------

 
the Registration Statement, the General Disclosure Package and the Prospectus,
and to own, lease and operate its respective properties.  Each of the Company
and the Subsidiaries is duly qualified to do business and is in good standing as
a foreign corporation, partnership or limited liability company in each
jurisdiction in which the character or location of its properties (owned, leased
or licensed) or the nature or conduct of its business makes such qualification
necessary, except, in each case, for those failures to be so qualified or in
good standing which (individually and in the aggregate) would not reasonably be
expected to have a material adverse effect on: (i) the business, condition
(financial or otherwise), results of operations, shareholders’ equity,
properties or prospects of the Company and the Subsidiaries, taken as a whole;
(ii) the long-term debt or capital stock of the Company or any Subsidiary; or
(iii) the Offering or consummation of any of the other transactions contemplated
by this Agreement, the Registration Statement, the General Disclosure Package
and the Prospectus (any such effect being a “Material Adverse Effect”).
 
(o)       Neither the Company nor any Subsidiary: (i) is in violation of its
certificate or articles of incorporation, memorandum and articles of
association, by-laws, certificate of formation, limited liability company
agreement, joint venture agreement, partnership agreement or other
organizational documents, (ii) is in default under, and no event has occurred
which, with notice or lapse of time or both, would constitute a default under or
result in the creation or imposition of any Lien upon any of its property or
assets pursuant to, any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its property or assets is subject or (iii) is in violation in
any material respect of any law, rule, regulation, ordinance, directive,
judgment, decree or order of any judicial, regulatory or other legal or
governmental agency or body applicable to the Company or any Subsidiaries,
except (in the case of clause (ii) above) for any Lien disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus.
 
(p)       The Company has full right, power and authority to execute and deliver
this Agreement, the Representatives’ Warrants, and all other agreements,
documents, certificates and instruments required to be delivered pursuant to
this Agreement (collectively, the “Transaction Documents”).  The Company has
duly and validly authorized the Transaction Documents.  The Transaction
Documents have been duly and validly executed and delivered by the Company and
constitute the legal, valid and binding obligations of the Company and are
enforceable against the Company in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(q)       The description of the corporate structure of the Company and the
various contracts between the Company and the Subsidiaries set forth in the
Registration Statement, the General Disclosure Package and the Prospectus in the
section entitled “Corporate Structure and Organization” is accurate, complete
and fair in all material respects; and each of the events and transactions set
forth therein has been duly authorized and does not (A) to the knowledge of the
Company, contravene any provision of applicable law or statute, rule or
regulation of any governmental agency having jurisdiction over the Company or
any Subsidiaries or any of their properties (including but not limited to the
Ministry of Commerce, the State Administration of Industry and Commerce and the
State Administration of Foreign Exchange of the PRC) to the extent that such
contravention is reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect, (B) contravene the articles of association, business
license or other constitutive documents of the Company or any Subsidiaries, or
(C) conflict with or result in a breach of violation of any of the terms or
provisions of, or constitute a default under, any license, indenture, mortgage,
deed of trust, loan agreement, note, lease or other agreement or instrument to
which the Company or any Subsidiaries is a party or by which the Company or any
Subsidiaries is bound or to which any of the property or assets of the Company
or any Subsidiaries is subject to the extent that such conflict or breach is
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect.
 
(r)       The execution, delivery, and performance of the Transaction Documents,
and consummation of the transactions contemplated by this Agreement do not and
will not: (i) conflict with, require consent under or result in a breach of any
of the terms and provisions of, or constitute a default (or an event which with
notice or lapse of time, or both, would constitute a default) under, or result
in the creation or

 
7

--------------------------------------------------------------------------------

 
imposition of any Lien upon any property or assets of the Company or any
Subsidiary pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement, instrument, franchise, license or permit to which the
Company or any Subsidiary is a party or by which the Company or any Subsidiary
or their respective properties, operations or assets may be bound or (ii)
violate or conflict with any provision of the certificate or articles of
incorporation, by-laws, certificate of formation, limited liability company
agreement, partnership agreement or other organizational documents of the
Company or any Subsidiary, or (iii) violate or conflict with any law, rule,
regulation, ordinance, directive, judgment, decree or order of any judicial,
regulatory or other legal or governmental agency or body, domestic or foreign
(including but not limited to the Ministry of Commerce, the State Administration
of Industry and Commerce and the State Administration of Foreign Exchange of the
PRC), except in the case of subsections (i) and (iii) for any default, conflict
or violation that would not have or reasonably be expected to have a Material
Adverse Effect.
 
(s)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, each of the Company and the Subsidiaries
has all consents, approvals, authorizations, orders, registrations,
qualifications, licenses, filings and permits of, with and from all judicial,
regulatory and other legal or governmental agencies and bodies and all third
parties, foreign and domestic (collectively, the “Consents”), to own, lease and
operate its properties and conduct its business as it is now being conducted and
as disclosed in the Registration Statement, the General Disclosure Package and
the Prospectus, and each such Consent is valid and in full force and
effect.  Neither the Company nor any Subsidiary has received notice of any
investigation or proceedings which results in or, if decided adversely to the
Company or any Subsidiary, could reasonably be expected to result in, the
revocation of, or imposition of a materially burdensome restriction on, any
Consent.  No Consent contains a materially burdensome restriction not adequately
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
(t)       Each of the Company and the Subsidiaries is in compliance with all
applicable laws, rules, regulations, ordinances, directives, judgments, decrees
and orders, foreign and domestic, except for any non-compliance the consequences
of which would not have or reasonably be expected to have a Material Adverse
Effect.  Neither the Company, nor any of its Affiliates (within the meaning of
Rule 144 under the Securities Act) (“Affiliates”) has received any notice or
other information from any regulatory or other legal or governmental agency
which could reasonably be expected to result in any default or potential
decertification by the Company, or any of its Affiliates.
 
(u)       No Consent of, with or from any judicial, regulatory or other legal or
governmental agency or body or any third party, foreign or domestic is required
for the execution, delivery and performance of the Transaction Documents or
consummation of each of the transactions contemplated by this Agreement,
including the issuance, sale and delivery of the Securities to be issued, sold
and delivered hereunder, except the registration under the Securities Act of the
Securities, which has become effective, and such Consents as may be required
under state securities or blue sky laws or the by-laws and rules of the Nasdaq
Global Market, where the Common Shares have been approved for listing, and the
Financial Industry Regulatory Authority, Inc. (“FINRA”) in connection with the
purchase and distribution of the Securities by the Underwriters, each of which
has been obtained and is in full force and effect.
 
(v)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, there is no judicial, regulatory,
arbitral or other legal or governmental proceeding or other litigation or
arbitration, domestic or foreign, pending to which the Company or any Subsidiary
is a party or of which any property, operations or assets of the Company or any
Subsidiary is the subject which, individually or in the aggregate, if determined
adversely to the Company or any Subsidiary, would reasonably be expected to have
a Material Adverse Effect.  To the Company’s knowledge, no such proceeding,
litigation or arbitration is threatened or contemplated.
 
(w)       The financial statements, including the notes thereto, and the
supporting schedules included in the Registration Statement, the General
Disclosure Package and the Prospectus comply in all material respects with the
requirements of the Securities Act, the Exchange Act and present fairly the
financial position as of the dates indicated and the cash flows and results of
operations for the periods specified of the Company and

 
8

--------------------------------------------------------------------------------

 
its consolidated Subsidiaries.  Except as otherwise stated in the Registration
Statement, the General Disclosure Package and the Prospectus, said financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis throughout the
periods involved, except in the case of unaudited financials which are subject
to normal year end adjustments and do not  contain certain footnotes.  The
supporting schedules included in the Registration Statement, the General
Disclosure Package and the Prospectus present fairly the information required to
be stated therein.  No other financial statements or supporting schedules are
required to be included or incorporated by reference in the Registration
Statement, the General Disclosure Package or the Prospectus.  The other
financial and statistical information included in the Registration Statement,
the General Disclosure Package and the Prospectus present fairly the information
included therein and have been prepared on a basis consistent with that of the
financial statements that are included in the Registration Statement, the
General Disclosure Package and the Prospectus and the books and records of the
respective entities presented therein.
 
(x)       There are no pro forma or as adjusted financial statements which are
required to be included in the Registration Statement, the General Disclosure
Package and the Prospectus in accordance with Regulation S-X which have not been
included as so required.  The pro forma and pro forma as adjusted financial
information included in the Registration Statement, the General Disclosure
Package and the Prospectus has been properly compiled and prepared in accordance
with the applicable requirements of the Securities Act and the Rules and
Regulations and include all adjustments necessary to present fairly in
accordance with generally accepted accounting principles the pro forma and as
adjusted financial position of the respective entity or entities presented
therein at the respective dates indicated and their cash flows and the results
of operations for the respective periods specified.  The assumptions used in
preparing the pro forma and pro forma as adjusted financial information included
in the Registration Statement, the General Disclosure Package and the Prospectus
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions or events described therein.  The related pro
forma and pro forma as adjusted adjustments give appropriate effect to those
assumptions; and the pro forma and pro forma as adjusted financial information
reflect the proper application of those adjustments to the corresponding
historical financial statement amounts.
 
(y)       The statistical, industry-related and market-related data included in
the Registration Statement, the General Disclosure Package and the Prospectus
are based on or derived from sources which the Company reasonably and in good
faith believes are reliable and accurate, and such data agree with the sources
from which they are derived.
 
(z)       The Company is subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act and files reports with the Commission on the EDGAR
system.  The Common Shares are registered pursuant to Section 12(b) or 12(g) of
the Exchange Act and the outstanding Common Shares are listed on the Nasdaq
Global Market.  The Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Shares under the
Exchange Act or de-listing the Common Shares from the Nasdaq Global Market, nor
has the Company received any notification that the Commission or Nasdaq Stock
Exchange is contemplating terminating such registration or listing. The Company
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act (all of the foregoing, and all other documents
and registration statements heretofore filed by the Company with the Commission
being hereinafter referred to as the “SEC Documents”).  None of the SEC
Documents, at the time they were filed with the Commission (except those SEC
Documents that were subsequently amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included (or
incorporated by reference) in the SEC Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto (except those SEC Documents that were
subsequently amended).
 
(aa)       The Company has established and maintains disclosure controls and
procedures (as defined in Rules 13a-14 and 15d-14 under the Exchange Act) and
such controls and procedures are effective in

 
9

--------------------------------------------------------------------------------

 
ensuring that material information relating to the Company, including its
subsidiaries, is made known to the principal executive officer and the principal
financial officer.  The Company has utilized such controls and procedures in
preparing and evaluating the disclosures in the Registration Statement, in the
General Disclosure Package and in the Prospectus.
 
(bb)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company and the Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with United States
generally accepted accounting principles and to maintain accountability for
assets; (C) access to assets is permitted only in accordance with management’s
general or specific authorization; and (D) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.  The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the Commission, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure. Except as described in the Registration
Statement, the General Disclosure Package or in the Prospectus, since the
Company’s date of formation, there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.
 
(cc)       No forward-looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) contained in the General
Disclosure Package or the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
 
(dd)       The Company’s Board of Directors has validly appointed an audit
committee whose composition satisfies the requirements of the rules and
regulations of the Nasdaq Global Market and the Board of Directors and/or audit
committee has adopted a charter that satisfies the requirements of the rules and
regulations of the Nasdaq Global Market.  The audit committee has reviewed the
adequacy of its charter within the past twelve months.  Except as disclosed in
the Registration Statement, the General Disclosure Package and the Prospectus,
the Board of Directors nor the audit committee has been informed, nor is any
director of the Company aware, of: (i) any significant deficiencies and material
weaknesses in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial information; or (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting.
 
(ee)       Neither the Company nor any of its Affiliates has taken, directly or
indirectly, any action which constitutes or is designed to cause or result in,
or which could reasonably be expected to constitute, cause or result in, the
stabilization or manipulation of the price of any security to facilitate the
sale or resale of the Securities.
 
(ff)       Neither the Company nor any of its Affiliates has, prior to the date
hereof, made any offer or sale of any securities which are required to be
“integrated” pursuant to the Securities Act or the Rules and Regulations with
the offer and sale of the Securities pursuant to the Registration
Statement.  Except as disclosed in the Registration Statement, the General
Disclosure Package, the Prospectus, neither Company nor any of its Affiliates
has sold or issued any Relevant Security during the six-month period preceding
the date of the Prospectus, including but not limited to any sales pursuant to
Rule 144A or Regulation D or S under the Securities Act, other than Common
Shares issued pursuant to employee benefit plans, qualified stock option

 
10

--------------------------------------------------------------------------------

 
plans or the employee compensation plans or pursuant to outstanding options,
rights or warrants as described in the Registration Statement, the General
Disclosure Package and the Prospectus.
 
(gg)       All information contained in the questionnaires completed by each of
the Company’s officers and directors immediately prior to the Offering and
provided to the Representative as well as the biographies of such individuals in
the Registration Statement are true and correct in all material respects and the
Company has not become aware of any information which would cause the
information disclosed in the questionnaires completed by the directors and
officers to become inaccurate and incorrect.
 
(hh)       No director or officer of the Company is subject to any
non-competition agreement or non-solicitation agreement with any employer or
prior employer which could materially affect his ability to be and act in his
respective capacity of the Company.
 
(ii)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, no holder of any Relevant Security has
any rights to require registration of any Relevant Security as part or on
account of, or otherwise in connection with, the offer and sale of the
Securities contemplated hereby, and any such rights so disclosed have either
been fully complied with by the Company or effectively waived by the holders
thereof, and any such waivers remain in full force and effect.
 
(jj)       The conditions for use of Form S-3 to register the Offering under the
Securities Act, as set forth in the General Instructions to such Form, have been
satisfied.
 
(kk)       The Company is not and, at all times up to and including consummation
of the transactions contemplated by this Agreement, and after giving effect to
application of the net proceeds of the Offering, will not be, subject to
registration as an “investment company” under the Investment Company Act of
1940, as amended, and is not and will not be an entity “controlled” by an
“investment company” within the meaning of such act.
 
(ll)       No relationship, direct or indirect, exists between or among any of
the Company or any Affiliate of the Company, on the one hand, and any director,
officer, shareholder, customer or supplier of the Company or any affiliate of
the Company, on the other hand, which is required by the Securities Act, the
Exchange Act or the Rules and Regulations to be described in the Registration
Statement or the Prospectus which is not so described as required.  There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of
their respective family members, except as described in the Registration
Statement, the General Disclosure Package and the Prospectus.  The Company has
not, in violation of the Sarb-Ox directly or indirectly, including through a
Subsidiary (other than as permitted under the Sarb-Ox for depositary
institutions), extended or maintained credit, arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to or
for any director or executive officer of the Company.
 
(mm)                   The Company is in material compliance with the provisions
of Sarb-Ox and the Rules and Regulations promulgated thereunder and related or
similar rules and regulations promulgated by the Nasdaq Global Market or any
other governmental or self regulatory entity or agency, except for such
violations which, singly or in the aggregate, would not have a Material Adverse
Effect.  Without limiting the generality of the foregoing: (i) all members of
the Company’s board of directors who are required to be “independent” (as that
term is defined under applicable laws, rules and regulations), including,
without limitation, all members of the audit committee of the Company’s board of
directors, meet the qualifications of independence as set forth under applicable
laws, rules and regulations and (ii) the audit committee of the Company’s board
of directors has at least one member who is an “audit committee financial
expert” (as that term is defined under applicable laws, rules and regulations).
 
(nn)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, there are no contracts, agreements or
understandings between the Company and any Person that

 
11

--------------------------------------------------------------------------------

 
would give rise to a valid claim against the Company or any Underwriter for a
brokerage commission, finder’s fee or other like payment in connection with the
transactions contemplated by this Agreement or, to the Company’s knowledge, any
arrangements, agreements, understandings, payments or issuance with respect to
the Company or any of its officers, directors, shareholders, partners,
employees, Subsidiaries or Affiliates that may affect the Underwriters’
compensation as determined by FINRA.
 
(oo)       The Company and each Subsidiary owns or leases all such properties as
are necessary to the conduct of its business as presently operated and as
proposed to be operated as described in the Registration and the
Prospectus.  The Company and the Subsidiaries have good and marketable title in
fee simple, or have been validly granted long term land use rights, to all real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all Liens except such as are described in the
Registration Statement, the General Disclosure Package and the Prospectus or
such as do not (individually or in the aggregate) materially affect the business
or prospects of the Company or any of the Subsidiaries.  Any real property and
buildings held under lease or sublease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material to, and do not interfere with, the use made and proposed to
be made of such property and buildings by the Company and the
Subsidiaries.  Neither the Company nor any Subsidiary has received any notice of
any claim adverse to its ownership of any real or personal property or of any
claim against the continued possession of any real property, whether owned or
held under lease or sublease by the Company or any Subsidiary.
 
(pp)       The Company and each Subsidiary: (i) owns or possesses adequate right
to use all patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses,
formulae, customer lists, and know-how and other intellectual property
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, “Intellectual Property”)
necessary for the conduct of their respective businesses as being conducted and
as described in the Registration Statement, the General Disclosure and
Prospectus and (ii) have no knowledge that the conduct of their respective
businesses do or will conflict with, and they have not received any notice of
any claim of conflict with, any such right of others.  Except as set forth in
the Registration Statement, the General Disclosure Package or the Prospectus,
neither the Company nor any Subsidiary has granted or assigned to any other
Person any right to sell the current products and services of the Company and
its Subsidiaries or those products and services described in the Registration
Statement and Prospectus.  To the knowledge of the Company, there is no
infringement by third parties of any such Intellectual Property; there is no
pending or threatened action, suit, proceeding or claim by others challenging
the Company’s or any Subsidiary’s rights in or to any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; and there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others that the
Company or any Subsidiary infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim.  To the Company’s knowledge, all material technical information developed
by and belonging to the Company or any Subsidiary which has not been patented
(including, without limitation, the technical know-how of Mr. Chen Wang,
including the “recipe” referred to in the Prospectus) has been kept confidential
so as, among other things, all such information may be deemed proprietary to the
Company. Except under confidentiality obligations, there has been no material
disclosure of any of the Company’s or its Subsidiaries’ Confidential Information
to any third party. Except as set forth in the Registration Statement, the
General Disclosure Package, or the Prospectus, neither the Company nor any
Subsidiary has granted or assigned to any other Person any right to sell the
current products and services of the Company and its Subsidiaries or those
products and services described in the Registration Statement and Prospectus.
 
(qq)       The agreements and documents described in the Registration Statement,
the General Disclosure Package and the Prospectus conform to the descriptions
thereof contained therein and there are no agreements or other documents
required to be described in the Registration Statement, the General Disclosure
Package or the Prospectus or to be filed with the Commission as exhibits to the
Registration Statement, that have not been so described or filed.  Each
agreement or other instrument (however characterized or described) to which the
Company is a party or by which its property or business is or may be bound or
affected and (i) that is

 
12

--------------------------------------------------------------------------------

 
referred to in the Registration Statement, the General Disclosure Package or the
Prospectus or attached as an exhibit thereto, or (ii) is material to the
Company’s business, has been duly and validly executed by the Company, is in
full force and effect in all material respects and is enforceable against the
Company and, to the Company’s knowledge, the other parties thereto, in
accordance with its terms, except (x) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally, (y) as enforceability of any indemnification or contribution
provision may be limited under the foreign, federal and state securities laws,
and (z) that the remedy of specific performance and injunctive and other forms
of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought, and
none of such agreements or instruments has been assigned by the Company, and
neither the Company nor, to the Company’s knowledge, any other party is in
breach or default thereunder and, to the Company’s knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a breach or default thereunder.  To the Company’s knowledge,
performance by the Company of the material provisions of such agreements or
instruments will not result in a violation of any existing applicable law, rule,
regulation, judgment, order or decree of any governmental agency or court,
domestic or foreign, having jurisdiction over the Company or any of its assets
or businesses, including, without limitation, those relating to environmental
laws and regulations.
 
(rr)       No securities of the Company have been sold by the Company or by or
on behalf of, or for the benefit of, any person or persons controlling,
controlled by, or under common control with the Company since the date of the
Company’s formation, except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus.
 
(ss)       The disclosures in the Registration Statement, the General Disclosure
Package and the Prospectus concerning the effects of foreign, federal, state and
local regulation on the Company’s business as currently contemplated are correct
in all material respects and do not omit to state a material fact necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.
 
(tt)       Each of the Company and the Subsidiaries has accurately prepared and
timely filed all federal, state, foreign, including the PRC, and other tax
returns that are required to be filed by it and has paid or made provision for
the payment of all taxes, assessments, governmental or other similar charges,
including without limitation, all sales and use taxes and all taxes which the
Company or any Subsidiary is obligated to withhold from amounts owing to
employees, creditors and third parties, with respect to the periods covered by
such tax returns (whether or not such amounts are shown as due on any tax
return).  No deficiency assessment with respect to a proposed adjustment of the
Company’s or any Subsidiary’s federal, state, local or foreign, including the
PRC, taxes is pending or, to the Company’s knowledge, threatened.  The accruals
and reserves on the books and records of the Company and the Subsidiaries in
respect of tax liabilities for any taxable period not finally determined are
adequate to meet any assessments and related liabilities for any such period
and, since the date of the Company’s most recent audited financial statements,
the Company and the Subsidiaries have not incurred any liability for taxes other
than in the ordinary course of its business.  There is no tax lien, whether
imposed by any federal, state, foreign or other taxing authority, outstanding
against the assets, properties or business of the Company or any
Subsidiary.  Neither the Company nor any Subsidiary is required to make any tax
filings in the British Virgin Islands.
 
(uu)       No labor disturbance by the employees of the Company or any
Subsidiary currently exists or, to the Company’s knowledge, is likely to occur.
 
(vv)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company and each Subsidiary have at
all times operated their respective businesses in material compliance with all
Environmental Laws, and no material expenditures are or will be required in
order to comply therewith.  Neither the Company nor any Subsidiary has received
any notice or communication that relates to or alleges any actual or potential
violation or failure to comply with any Environmental Laws that will result in a
Material Adverse Effect.  As used herein, the term “Environmental Laws” means
all applicable laws and regulations, including any licensing, permits or
reporting requirements, and any action by a federal state or local government
entity pertaining to the protection of the environment, protection of public
health, protection of

 
13

--------------------------------------------------------------------------------

 
worker health and safety, or the handling of hazardous materials, including
without limitation, the Clean Air Act, 42 U.S.C. § 7401, et seq., the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Federal Water Pollution Control Act, 33 U.S.C. §
1321, et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 690-1, et seq.,
and the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq. or similar laws
and regulations, to the extent applicable, under the laws and regulations of the
PRC.
 
(ww)     The PRC government has not imposed any restriction on power consumption
on the Company or any Subsidiary and, to the knowledge of the Company, no
restriction on power consumption is likely to be imposed on the Company or any
Subsidiary.  The Company and the Subsidiaries are not high energy consumption
enterprises and the past and current power consumption of the Company and the
Subsidiaries has been within the range permitted under the laws and regulations
of the PRC.
 
(xx)       Except as set forth in the Registration Statement, the General
Disclosure Package or the Prospectus, neither the Company nor any Subsidiary is
a party to an “employee benefit plan,” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”) or similar rules and
regulations of the PRC which: (i) is subject to any provision of ERISA or such
rules and regulations of the PRC and (ii) is or was at any time maintained,
administered or contributed to by the Company or any Subsidiary and covers any
employee or former employee of the Company or any Subsidiary or any ERISA
Affiliate (as defined hereafter).  These plans are referred to collectively
herein as the “Employee Plans.”  For purposes of this Section, “ERISA Affiliate”
of any person or entity means any other person or entity which, together with
that person or entity, could be treated as a single employer under Section
414(m) of the Internal Revenue Code of 1986, as amended (the “Code”), or is an
“affiliate,” whether or not incorporated, as defined in Section 407(d)(7) of
ERISA, of the person or entity.
 
(yy)       The Registration Statement, the General Disclosure Package and the
Prospectus identify each employment, severance or other similar agreement,
arrangement or policy and each material plan or arrangement providing for
insurance coverage (including any self-insured arrangements), workers’
compensation, disability benefits, severance benefits, supplemental unemployment
benefits, vacation benefits, retirement benefits or for deferred compensation,
profit-sharing, bonuses, stock options, stock appreciation or other forms of
incentive compensation, or post-retirement insurance, compensation or benefits
which: (i) is not an Employee Plan, (ii) is entered into, maintained or
contributed to, as the case may be, by the Company or any Subsidiary or any of
their respective ERISA Affiliates, and (iii) covers any employee or former
employee of the Company or any Subsidiary or any of their respective ERISA
Affiliates.  These contracts, plans and arrangements are referred to
collectively in this Agreement as the “Benefit Arrangements.” Each Benefit
Arrangement has been maintained in substantial compliance with its terms and
with requirements prescribed by any and all statutes, orders, rules and
regulations that are applicable to that Benefit Arrangement.
 
(zz)       Except as set forth in the Registration Statement, the General
Disclosure Package or the Prospectus, there is no liability in respect of
post-retirement health and medical benefits for retired employees of the Company
or any Subsidiary or any of their respective ERISA Affiliates other than medical
benefits required to be continued under applicable law, determined using
assumptions that are reasonable in the aggregate, over the fair market value of
any fund, reserve or other assets segregated for the purpose of satisfying such
liability (including for such purposes any fund established pursuant to Section
40 1(h) of the Code).  With respect to any of the Company’s or any Subsidiaries’
Employee Plans which are “group health plans” under Section 4980B of the Code
and Section 607(1) of ERISA, there has been material compliance with all
requirements imposed there under such that the Company or any Subsidiary or
their respective ERISA Affiliates have no (and will not incur any) loss,
assessment, tax penalty, or other sanction with respect to any such plan.
 
(aaa)     As set forth in the Registration Statement, the General Disclosure
Package or the Prospectus, neither the Company nor any Subsidiary is a party to
or subject to any employment contract or arrangement providing for annual future
compensation, or the opportunity to earn annual future compensation (whether
through fixed salary, bonus, commission, options or otherwise) of more than
$120,000 to any officer, consultant, director or employee.

 
14

--------------------------------------------------------------------------------

 
(bbb)           The execution of the Transaction Documents or consummation of
the Offering does not constitute a triggering event under any Employee Plan or
any other employment contract, whether or not legally enforceable, which (either
alone or upon the occurrence of any additional or subsequent event) will or may
result in any payment (of severance pay or otherwise), acceleration, increase in
vesting, or increase in benefits to any current or former participant, employee
or director of the Company or any Subsidiary other than an event that is not
material to the financial condition or business of the Company or any
Subsidiary, either individually or taken as a whole.
 
(ccc)            No “prohibited transaction” (as defined in either Section 406
of the ERISA or Section 4975 of Code), “accumulated funding deficiency” (as
defined in Section 302 of ERISA) or other event of the kind described in Section
4043(b) of ERISA (other than events with respect to which the 30-day notice
requirement under Section 4043 of ERISA has been waived) has occurred with
respect to any employee benefit plan for which the Company or any Subsidiary
would have any liability; each employee benefit plan of the Company or any
Subsidiary is in compliance in all material respects with applicable law,
including (without limitation) ERISA and the Code; the Company has not incurred
and does not expect to incur liability under Title IV of ERISA with respect to
the termination of, or withdrawal from any “pension plan”; and each employee
benefit plan of the Company or any Subsidiary that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or by failure to act, which could cause the loss of such
qualification.
 
(ddd)           Neither the Company, any Subsidiary nor, to the Company’s
knowledge, any of their respective employees or agents has at any time during
the last five (5) years: (i) made any unlawful contribution to any candidate for
foreign office, or failed to disclose fully any contribution in violation of
law, or (ii) made any payment to any federal or state governmental officer or
official, including government officers or officials in the PRC, or other Person
charged with similar public or quasi-public duties, other than payments that are
not prohibited by the laws of the United States of any jurisdiction thereof.
 
(eee)            The Company has not offered, or caused the Underwriters to
offer, the Shares to any Person or entity with the intention of unlawfully
influencing: (i) a customer or supplier of the Company or any Subsidiary to
alter the customer’s or supplier’s level or type of business with the Company or
any Subsidiary or (ii) a journalist or publication to write or publish favorable
information about the Company, any Subsidiary or its products or services.
 
(fff)             As of the date hereof and as of the Closing Date, and except
as contemplated by this Agreement, neither the Company nor any Subsidiary
operates within the United States or any state or territory thereof in such a
manner so as to subject the Company or its operations or businesses to
registration as a foreign company doing business in any state within the United
States or to any of the following laws in any material respect: (i) the Bank
Secrecy Act, as amended, (ii) the Uniting and Strengthening of America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, as amended, (iii) the Foreign Corrupt Practices Act of 1977, as amended,
(iv) the Currency and Foreign Transactions Reporting Act of 1970, as amended,
(v) the Employee Retirement Income Security Act of 1974, as amended, (vi) the
Money Laundering Control Act of 1986, as amended (vii) the rules and regulations
promulgated under any such law, or any successor law, or any judgment, decree or
order of any applicable administrative or judicial body relating to such law and
(viii) any corresponding law, rule, regulation, ordinance, judgment, decree or
order of any state or territory of the United States or any administrative or
judicial body thereof.
 
(ggg)           The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements and money laundering statutes of the PRC and
the United States and, to the Company’s knowledge, all other jurisdictions to
which the Company and its Subsidiaries are subject, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its Subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.

 
15

--------------------------------------------------------------------------------

 
(hhh)           Except as set forth in the Registration Statement and the
Prospectus, no holders of any securities of the Company or any rights
exercisable for or convertible or exchangeable into securities of the Company
have the right to require the Company to register any such securities of the
Company under the Securities Act or to include any such securities in a
registration statement to be filed by the Company.
 
(iii)              Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company (as such term is
defined under Rule 144 under the Securities Act, an “Affiliate”) is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any joint venture partner or other
person or entity, for the purpose of financing  the  activities of any person
currently subject to any U.S. sanctions administered by OFAC.
 
(jjj)              Except as disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, the establishment of SK Ceramic
Valves and the acquisition of the equity interest of SK Ceramic Valves by Shen
Kun fully complied with the PRC laws and regulations and all the necessary
approvals and registrations for Shen Kun’s acquisition of the equity interest in
SK Ceramic Valves had been obtained.
 
(kkk)           All dividends and other distributions declared and payable on
the Shares may under the current laws and regulations of the State of Florida be
paid to the holders, and all such dividends and other distributions will not be
subject to withholding or other taxes under the laws and regulations of the
State of Florida and are otherwise free and clear of any other tax, withholding
or deduction in the State of Florida and without the necessity of obtaining any
consents, approvals, authorizations, orders, registrations, clearances or
qualifications of or with any court or governmental agency having jurisdiction
over the Company or any of its subsidiaries or any of their respective
properties in the State of Florida.
 
(lll)            Except as described in the Registration Statement, the General
Disclosure Package, all dividends and other distributions declared and payable
on the share capital of any of the PRC Subsidiaries and their subsidiaries may,
under the current laws and regulations of the PRC, be freely transferred out of
the PRC and may be paid in U.S. dollars subject to the completion of the
relevant procedural formalities, such as providing the evidence of tax payment
issued by the competent tax authority of the PRC, and subject to the potential
withholding tax.
 
(mmm)       Any previous restructuring (i.e. equity transfer) of the Company and
the Subsidiaries will not (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound or to which any of the property or assets of
the Company or any Subsidiary is subject to the extent that such conflict or
breach is reasonably likely, individually or in the aggregate, to have a
Material Adverse Effect; (ii) result in any violation of the provisions of the
Certificate of Incorporation, By-laws or other constituent documents of the
Company or any Subsidiary; or (iii) result in any violation of any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any Subsidiary or any of their properties
(including but not limited to the Ministry of Commerce, the State Administration
of Industry and Commerce and the State Administration of Foreign Exchange of the
PRC) to the extent that such violation is reasonably likely, individually or in
the aggregate, to have a Material Adverse Effect.
 
(nnn)         The Company is aware of and has been advised as to, the content of
the Rules on Mergers and Acquisitions of Domestic Enterprises by Foreign
Investors jointly promulgated by the Ministry of Commerce, the State Assets
Supervision and Administration Commission, the State Tax Administration, the
State Administration of Industry and Commerce, the China Securities Regulatory
Commission (“CSRC”) and the State Administration of Foreign Exchange of the PRC
on August 8, 2006 (the “M&A Rules”), in particular the relevant provisions
thereof which purport to require offshore special purpose vehicles, or SPVs,
formed for listing purposes and controlled directly or indirectly by PRC
companies or individuals, to obtain the approval of the CSRC prior to the
listing and trading of their securities on an overseas stock exchange; the
Company has

 
16

--------------------------------------------------------------------------------

 
received legal advice specifically with respect to the M&A Rules from its PRC
counsel and the Company understands such legal advice. The Company has fully
communicated such legal advice from its PRC counsel to each of its directors
that signed the Registration Statement and each director has confirmed that he
or she understands such legal advice.
 
(ooo)                  The issuance and sale of the Shares, the listing and
trading of the Shares on the Nasdaq Global Market or the consummation of the
transactions contemplated by this Agreement is not and will not be, as of the
date hereof adversely affected by the M&A Rules or any official clarifications,
guidance, interpretations or implementation rules in connection with or related
to the M&A Rules (collectively, the “M&A Rules and Related Clarifications”).
 
(ppp)                  Each of the Company and Subsidiaries that were
incorporated outside of the PRC has taken, or is in the process of taking,
reasonable steps to ensure compliance by each of its shareholders, option
holders, directors, officers, and employees that is, or is directly or
indirectly owned or controlled by, a PRC resident or citizen with any applicable
rules and regulations of the relevant PRC government agencies (including but not
limited to the Ministry of Commerce, the National Development and Reform
Commission and the State Administration of Foreign Exchange) relating to
overseas investment by PRC residents and citizens or the repatriation of the
proceeds from overseas offering and listing by offshore special purpose vehicles
controlled directly or indirectly by PRC companies and individuals, such as the
Company, (the “PRC Overseas Investment and Listing Regulations”), including
without limitation, requesting each shareholder, option holder, director,
officer, and employees that is, or is directly or indirectly owned or controlled
by, a PRC resident or citizen to complete any registration and other procedures
required under applicable PRC Overseas Investment and Listing Regulations.
 
(qqq)                  The Company has taken all reasonable steps to comply
with, and to ensure compliance by all of the Company’s shareholders who are PRC
residents with any applicable SAFE Rules and Regulations, including without
limitation, taking reasonable steps to require each of its shareholders and
option holders that is, or is directly or indirectly owned or controlled by, a
PRC resident to complete any registration and other procedures required under
applicable SAFE Rules and Regulations.
 
(rrr)       As used in this Agreement, references to matters being “material”
with respect to the Company or its Subsidiaries shall mean a material event,
change, condition, status or effect related to the condition (financial or
otherwise), properties, assets (including intangible assets), liabilities,
business, prospects, operations or results of operations of the Company or the
applicable Subsidiaries, either individually or taken as a whole, as the context
requires.
 
(sss)                  As used in this Agreement, the term “knowledge of the
Company” (or similar language) shall mean the knowledge of the officers and
directors of the Company and the applicable Subsidiaries who are named in the
Prospectus, with the assumption that such officers and directors shall have made
reasonable and diligent inquiry of the matters presented (with reference to what
is customary and prudent for the applicable individuals in connection with the
discharge by the applicable individuals of their duties as officers, directors
or managers of the Company or the applicable Subsidiaries).
 
Any certificate signed by or on behalf of the Company and delivered to the
Underwriters or to Kramer Levin Naftalis & Frankel LLP (“Underwriters’ Counsel”)
shall be deemed to be a representation and warranty by the Company to each
Underwriter listed on Schedule A hereto as to the matters covered thereby.
 
3.           Reserved.
 
4.           Offering.  Upon satisfaction of the conditions set forth in Section
7 hereof and the authorization of the release of the Shares by the
Representatives, the Underwriters propose to offer the Shares for sale to the
public upon the terms and conditions set forth in the Prospectus.

 
17

--------------------------------------------------------------------------------

 
5.           Covenants of the Company.  The Company acknowledges, covenants and
agrees with the Underwriters that:
 
(a)       The Registration Statement and any amendments thereto have been
declared effective, and if Rule 430A is used or the filing of the Prospectus is
otherwise required under Rule 424(b), the Company will file the Prospectus
(properly completed if Rule 430A has been used) pursuant to Rule 424(b) within
the prescribed time period and will provide evidence satisfactory to the
Representatives of such timely filing.
 
(b)       During the period beginning on the date hereof and ending on the later
of the Closing Date or such date, as in the opinion of counsel for the
Underwriters, the Prospectus is no longer required by law to be delivered (or in
lieu thereof the notice referred to in Rule 173(a) under the Securities Act is
no longer required to be provided), in connection with sales by an underwriter
or dealer (the “Prospectus Delivery Period”), prior to amending or supplementing
the Registration Statement, the General Disclosure Package or the Prospectus,
the Company shall furnish to the Underwriters for review a copy of each such
proposed amendment or supplement, and the Company shall not file any such
proposed amendment or supplement to which the Underwriters reasonably object
within 36 hours of delivery thereof to the Underwriters and its counsel.
 
(c)       After the date of this Agreement, the Company shall promptly advise
the Underwriters in writing (i) of the receipt of any comments of, or requests
for additional or supplemental information from, the Commission, (ii) of the
time and date of any filing of any post-effective amendment to the Registration
Statement or any amendment or supplement to any Prospectus, the General
Disclosure Package or the Prospectus, (iii) of the time and date that any
post-effective amendment to the Registration Statement becomes effective and
(iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto or of any order preventing or suspending its use or the use of any
Prospectus, the General Disclosure Package, the Prospectus or any
Issuer-Represented Free Writing Prospectus, or of any proceedings to remove,
suspend or terminate from listing the Common Stock from any securities exchange
upon which it is listed for trading, or of the threatening or initiation of any
proceedings for any of such purposes.  If the Commission shall enter any such
stop order at any time, the Company will use its reasonable efforts to obtain
the lifting of such order at the earliest possible moment.  Additionally, the
Company agrees that it shall comply with the provisions of Rules 424(b), 430A
and 430B, as applicable, under the Securities Act and will use its reasonable
efforts to confirm that any filings made by the Company under Rule 424(b) or
Rule 433 were received in a timely manner by the Commission (without reliance on
Rule 424(b)(8) or Rule 164(b)).
 
(d)   (i)           During the Prospectus Delivery Period, the Company will
comply as far as it is able with all requirements imposed upon it by the
Securities Act, as now and hereafter amended, and by the Rules and Regulations,
as from time to time in force, and by the Exchange Act so far as necessary to
permit the continuance of sales of or dealings in the Securities as contemplated
by the provisions hereof, the General Disclosure Package, and the Registration
Statement and the Prospectus.  If during such period any event occurs as a
result of which the Prospectus (or if the Prospectus is not yet available to
prospective purchasers, the General Disclosure Package ) would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary or appropriate in the
opinion of the Company or its counsel or the Underwriters or counsel to the
Underwriters to amend the Registration Statement or supplement the Prospectus
(or if the Prospectus is not yet available to prospective purchasers, the
General Disclosure Package ) to comply with the Securities Act or to file under
the Exchange Act any document which would be deemed to be incorporated by
reference in the Prospectus in order to comply with the Securities Act or the
Exchange Act, the Company will promptly notify the Underwriters and will amend
the Registration Statement or supplement the Prospectus (or if the Prospectus is
not yet available to prospective purchasers, the General Disclosure Package) or
file such document (at the expense of the Company) so as to correct such
statement or omission or effect such compliance.
 
(ii)           If at any time following issuance of an Issuer-Represented Free
Writing Prospectus there occurred or occurs an event or development as a result
of which such Issuer-Represented Free Writing Prospectus conflicted or would
conflict with the information contained in the Registration Statement, the

 
18

--------------------------------------------------------------------------------

 
Statutory Prospectus or the Prospectus or included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
has promptly notified or promptly will notify the Underwriters and has promptly
amended or will promptly amend or supplement, at its own expense, such
Issuer-Represented Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission.
 
(e)       The Company will promptly deliver to the Underwriters and
Underwriters’ Counsel a signed copy of the Registration Statement, as initially
filed and all amendments thereto, including all consents and exhibits filed
therewith, and will maintain in the Company’s files manually signed copies of
such documents for at least five (5) years after the date of filing
thereof.  The Company will promptly deliver to each of the Underwriters such
number of copies of any Preliminary Prospectus, the Prospectus, the Registration
Statement, and all amendments of and supplements to such documents, if any, and
all documents which are exhibits to the Registration Statement and Prospectus or
any amendment thereof or supplement thereto, as the Underwriters may reasonably
request.  Prior to 10:00 A.M., New York time, on the business day next
succeeding the date of this Agreement and from time to time thereafter, the
Company will furnish the Underwriters with copies of the Prospectus in New York
City in such quantities as the Underwriters may reasonably request.
 
(f)       The Company consents to the use and delivery of the Preliminary
Prospectus by the Underwriters in accordance with Rule 430 and Section 5(b) of
the Securities Act.
 
(g)       If the Company elects to rely on Rule 462(b) under the Securities Act,
the Company shall both file a Rule 462(b) Registration Statement with the
Commission in compliance with Rule 462(b) and pay the applicable fees in
accordance with Rule 111 of the Act by the earlier of: (i) 10:00 p.m., New York
City time, on the date of this Agreement, and (ii) the time that confirmations
are given or sent, as specified by Rule 462(b)(2).
 
(h)       The Company will use its best efforts, in cooperation with the
Representatives, at or prior to the time of effectiveness of the Registration
Statement, to qualify the Securities for offering and sale under the securities
laws relating to the offering or sale of the Securities of such jurisdictions,
domestic or foreign, as the Representatives may designate and to maintain such
qualification in effect for so long as required for the distribution thereof;
except that in no event shall the Company be obligated in connection therewith
to qualify as a foreign corporation or to execute a general consent to service
of process or to subject itself to taxation if it is otherwise not so subject.
 
(i)       The Company will make generally available to its security holders as
soon as practicable, but in any event not later than 15 months after the end of
the Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 of the Rules and Regulations.
 
(j)       Except with respect to (i) securities of the Company which may be
issued in connection with an acquisition of another entity  (or the assets
thereof) or (ii) the issuance of securities of the Company intended to provide
the Company with proceeds to acquire another entity (or the assets thereof),
during the nine (9) months following the Closing Date, the Company or any
successor to the Company shall not undertake any public or private offerings of
any equity securities of the Company (including equity-linked securities) or
adopt an employee stock option plan without the written consent of the
Representatives, which consent shall not be unreasonably withheld.
 
(k)       Except with respect to (i) securities of the Company which may be
issued in connection with an acquisition of another entity (or the assets
thereof), or (ii) the issuance of securities of the Company intended to provide
the Company with proceeds to acquire another entity (or the assets thereof),
during the nine (9) months following the Closing Date, without the consent of
the Representative which shall not be unreasonably withheld: the Company will
not file any registration statement relating to the offer or sale of any of the
Company’s securities.

 
19

--------------------------------------------------------------------------------

 
(l)           Following the Closing Date, the Company and any of the individuals
listed on Schedule B hereto (the “Lock-Up Parties”) shall not sell or otherwise
dispose of any securities of the Company, whether publicly or in a private
placement, during the period that their respective lock-up agreements are in
effect.  The Company has delivered to the Representative the agreements of
Lock-Up Parties to the foregoing effect prior to the Closing Date.
 
(m)       Intentionally Omitted.
 
(n)       Intentionally Omitted.
 
(o)       If the Company fails to maintain the listing of its Common Shares on a
nationally recognized exchange, for a period of three (3) years from the
effective date of the Registration Statement, the Company, at its expense, shall
obtain and keep current a listing in the Standard & Poor’s Corporation Records
Services or the Moody’s Industrial Manual; provided that Moody’s OTC Industrial
Manual is not sufficient for these purposes.
 
(p)       During the period of three (3) years from the effective date of the
Registration Statement, the Company will make available to the Underwriters
copies of all reports or other communications (financial or other) furnished to
security holders or from time to time published or publicly disseminated by the
Company, and will deliver to the Underwriters: (i) as soon as they are
available, copies of any reports, financial statements and proxy or information
statements furnished to or filed with the Commission or any national securities
exchange on which any class of securities of the Company is listed; and (ii)
such additional information concerning the business and financial condition of
the Company as the Representatives may from time to time reasonably request
(such financial information to be on a consolidated basis to the extent the
accounts of the Company and the Subsidiaries are consolidated in reports
furnished to its security holders generally or to the Commission) provided that
Underwriters agree to a duty of confidentiality and provide an undertaking not
to trade any of the Company’s securities if such additional information is
confidential and/or qualifies as “material non-public” information.
 
(q)       The Company will not issue press releases or engage in any other
publicity, without the Representatives’ prior written consent, for a period
ending at 5:00 p.m. Eastern time on the first business day following the
forty-fifth (45th) day following the Closing Date, other than normal and
customary releases issued in the ordinary course of the Company’s business.
 
(r)       The Company has or will retain StockTrans Inc. (or a transfer agent of
similar competence and quality) as transfer agent for the Securities and shall
continue to retain such transfer agent for a period of three (3) years following
the Closing Date.
 
(s)       The Company will apply the net proceeds from the sale of the
Securities as set forth under the caption “Use of Proceeds” in the
Prospectus.  Without the written consent of the Representatives, no proceeds of
the Offering will be used to pay outstanding loans from officers, directors or
shareholders or to pay any accrued salaries or bonuses to any employees or
former employees.
 
(t)       The Company will use its best efforts to effect and maintain the
listing of the Securities on the Nasdaq Global Market or any U.S. national
exchange for at least three (3) years after the Closing Date.
 
(u)       The Company, during the period when the Prospectus is required to be
delivered under the Securities Act or the Exchange Act, will file all documents
required to be filed with the Commission pursuant to the Securities Act, the
Exchange Act and the Rules and Regulations within the time periods required
thereby.
 
(v)       The Company will use its best efforts to do and perform all things
required to be done or performed under this Agreement by the Company prior to
the Closing Date, and to satisfy all conditions precedent to the delivery of the
Shares.

 
20

--------------------------------------------------------------------------------

 
(w)           The Company will not take, and will cause its Affiliates not to
take, directly or indirectly, any action which constitutes or is designed to
cause or result in, or which could reasonably be expected to constitute, cause
or result in, the stabilization or manipulation of the price of any security to
facilitate the sale or resale of the Securities.
 
(x)       The Company shall cause to be prepared and delivered to the
Representatives, at its expense, within one (1) business day from the effective
date of this Agreement, an Electronic Prospectus to be used by the Underwriters
in connection with the Offering.  As used herein, the term “Electronic
Prospectus” means a form of prospectus, and any amendment or supplement thereto,
that meets each of the following conditions: (i) it shall be encoded in an
electronic format, satisfactory to the Representatives, that may be transmitted
electronically by the other Underwriters to offerees and purchasers of the
Securities for at least the period during which a Prospectus relating to the
Securities is required to be delivered under the Securities Act; (ii) it shall
disclose the same information as the paper prospectus and prospectus filed
pursuant to EDGAR, except to the extent that graphic and image material cannot
be disseminated electronically, in which case such graphic and image material
shall be replaced in the electronic prospectus with a fair and accurate
narrative description or tabular representation of such material, as
appropriate; and (iii) it shall be in or convertible into a paper format or an
electronic format, satisfactory to the Representatives, that will allow
recipients thereof to store and have continuously ready access to the prospectus
at any future time, without charge to such recipients (other than any fee
charged for subscription to the Internet as a whole and for on-line time).  The
Company hereby confirms that it has included or will include in the Prospectus
filed pursuant to EDGAR or otherwise with the Commission and in the Registration
Statement at the time it was declared effective an undertaking that, upon
receipt of a request by an investor or his or her representative within the
period when a prospectus relating to the Securities is required to be delivered
under the Securities Act, the Company shall transmit or cause to be transmitted
promptly, without charge, a paper copy of the Prospectus.
 
(y)       The Company represents and agrees that, unless it obtains the prior
written consent of each Representative, and each Representative represents and
agrees that, unless it obtains the prior written consent of the Company, it has
not made and will not make any offer relating to the Securities that would
constitute an “issuer free writing prospectus,” as defined in Rule 433 under the
Securities Act, or that would otherwise constitute a “free writing prospectus,”
as defined in Rule 405 under the Securities Act, required to be filed with the
Commission; provided that the prior written consent of the parties hereto shall
be deemed to have been given in respect of the free writing prospectuses
included in Schedule C.  Any such free writing prospectus consented to by the
Company and the Representatives is hereinafter referred to as a “Permitted
Free Writing Prospectus.”  The Company represents that it has treated or agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433, and has complied and will comply
with the requirements of Rule 433 applicable to any Permitted Free Writing
Prospectus, including timely Commission filing where required, legending and
record keeping.
 
6.           Consideration; Payment of Expenses.
 
(a)       In consideration of the services to be provided for hereunder, the
Company shall pay to the Representatives or their respective designees an equal
portion, on a 50/50 basis, of the following compensation with respect to the
Shares which they are offering:
 
(i)           An underwriting discount of six percent (6%) as set forth in
Section 1.1(a) and (c);
 
(ii)           A corporate finance fee of one percent (1%) as set forth in
Section 1(a); and
 
(iii)           The Representatives’ Warrants.
 
(b)       The Company grants the Representatives the right of participation to
act as lead underwriter or minimally as a co-manager for a period of twelve (12)
months from the Closing Date, for any and all public and private equity and debt
offerings, excluding ordinary course of business financings such as bank

 
21

--------------------------------------------------------------------------------

 
lines of credit, accounts receivable, factoring and financing generated by the
Company or any successor to or any subsidiary of the Company. The Company shall
provide written notice to Representatives with terms of such offering and if
Representatives fail to accept in writing any such proposal for such public or
private sale within 20 days after receipt of a written notice from the Company
containing such proposal, then the Representatives will have no claim or right
with respect to any such sale contained in any such notice.
 
(c)       The Representatives reserve the right to reduce any item of
compensation or adjust the terms thereof as specified herein  in the event that
a determination shall be made by FINRA to the effect that the Underwriters’
aggregate compensation is in excess of FINRA Rules or that the terms thereof
require adjustment.
 
(d)       Whether or not the transactions contemplated by this Agreement, the
Registration Statement and the Prospectus are consummated or this Agreement is
terminated, the Company hereby agrees to pay all costs and expenses incident to
the performance of its obligations hereunder, including the following:
 
(i)           all expenses in connection with the preparation, printing,
formatting for EDGAR and filing of the Registration Statement, any Preliminary
Prospectus and the Prospectus and any and all amendments and supplements thereto
and the mailing and delivering of copies thereof to the Underwriters and
dealers;
 
(ii)          all fees and expenses in connection with the filing of Corporate
Offerings Business & Regulatory Analysis (“COBRADesk”) filings with FINRA;
 
(iii)         all fees and expenses in connection with filing of the
Registration Statement and Prospectus with the Commission;
 
(iv)         the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the registration of the Securities under the
Securities Act and the Offering;
 
(v)          all expenses in connection with the qualifications of the Shares
for offering and sale under state or foreign securities or blue sky laws,
including the fees and disbursements of counsel for the Underwriters in
connection with such qualification and in connection with any blue by survey
undertaken by such counsel;
 
(vi)         all fees and expenses in connection with listing the Securities on
the Nasdaq Global Market;
 
(vii)        all travel expenses of the Company’s officers and employees and any
other expense of the Company incurred in connection with attending or hosting
meetings with prospective purchasers of the Shares (“Road Show Expenses”);
 
(viii)       any stock transfer taxes incurred in connection with this Agreement
or the Offering
 
(ix)          the cost of preparing stock certificates representing the
Securities;
 
(x)           the cost and charges of any transfer agent or registrar for the
Securities;
 
(xi)          any cost and expenses in conducting satisfactory due diligence
investigation and analysis of the Company’s officers, directors, employees, and
affiliates;
 
(xii)         all fees and disbursements of counsel to the Underwriters; and
 
(xiii)        all other costs and expenses incident to the performance of the
Company obligations hereunder which are not otherwise specifically provided for
in this Section 6.

 
22

--------------------------------------------------------------------------------

 
(e)           In addition to the costs and expenses set forth in Section 6(c),
the Company will be responsible for: (i) the cost of two (2) “tombstone”
advertisements to be placed in appropriate daily or weekly periodicals of the
Representatives’ choice (i.e., The Wall Street Journal and The New York Times);
and (ii) the cost of five (5) bound volumes of the Offering documents and eight
(8) Offering commemorative lucite (or other reasonable form) memorabilia, both
to be supplied to the Representatives.
 
(f)       Notwithstanding anything to the contrary in this Section 6, in the
event that this Agreement is terminated pursuant to Section 6 or 12(b) hereof,
or subsequent to a Material Adverse Change, the Company will pay, up to $30,000
(less any advances previously paid (the “Advances”)), all out-of-pocket expenses
of the Underwriters (including but not limited to fees and disbursements of
counsel to the Underwriters) incurred in connection herewith which shall be
limited to expenses which are actually incurred as allowed under FINRA Rule
5110.  In the event the Offering is completed, any Advances received by Maxim
shall be reimbursed to the Company at the Closing.
 
7.           Conditions of Underwriters’ Obligations.  The obligations of the
Underwriters to purchase and pay for the Shares as provided herein shall be
subject to: (i) the accuracy of the representations and warranties of the
Company herein contained, as of the date hereof and as of the Closing Date (ii)
the absence from any certificates, opinions, written statements or letters
furnished to the Underwriters or to Underwriters’ Counsel pursuant to this
Section 7 of any misstatement or omission (iii) the performance by the Company
of its obligations hereunder, and (iv) each of the following additional
conditions.  For purposes of this Section 7, the terms “Closing Date” and
“Closing” shall refer to the Closing Date for the Shares and each of the
foregoing and following conditions must be satisfied as of each Closing.
 
(a)       The Registration Statement shall have become effective and all
necessary regulatory or listing approvals shall have been received not later
than 5:30 P.M., New York time, on the date of this Agreement, or at such later
time and date as shall have been consented to in writing by the
Representatives.  If the Company shall have elected to rely upon Rule 430A under
the Securities Act, the Prospectus shall have been filed with the Commission in
a timely fashion in accordance with the terms hereof and a form of the
Prospectus containing information relating to the description of the Securities
and the method of distribution and similar matters shall have been filed with
the Commission pursuant to Rule 424(b) within the applicable time period; and,
at or prior to the Closing Date or the actual time of the Closing, no stop order
suspending the effectiveness of the Registration Statement or any part thereof,
or any amendment thereof, nor suspending or preventing the use of the General
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus shall
have been issued; no proceedings for the issuance of such an order shall have
been initiated or threatened; any request of the Commission for additional
information (to be included in the Registration Statement, the General
Disclosure Package, the Prospectus, any Issuer Free Writing Prospectus or
otherwise) shall have been complied with to the Representatives’ satisfaction;
and FINRA shall have raised no objection to the fairness and reasonableness of
the underwriting terms and arrangements.
 
(b)       The Representatives shall not have reasonably determined, and advised
the Company, that the Registration Statement, the General Disclosure Package or
the Prospectus, or any amendment thereof or supplement thereto, or any Issuer
Free Writing Prospectus, contains an untrue statement of fact which, in the
Representatives’ reasonable opinion, is material, or omits to state a fact
which, in the Representatives’ reasonable opinion, is material and is required
to be stated therein or necessary to make the statements therein not misleading.
 
(c)       The Representatives shall have received (i) the favorable written
opinion of Sichenzia Ross Friedman Ference LLP, United States legal counsel for
the Company in the form attached hereto as Annex I and the favorable written
opinion Harney Westwood & Riegels, British Virgin Islands counsel for the
Company in the form attached hereto as Annex II, each dated as of the Closing
Date addressed to the Representatives of the Underwriters and (ii) the favorable
written opinion of Deheng Law Offices, legal counsel for the Company with
respect to the laws of the PRC dated as of the Closing Date, addressed to the
Representatives of the Underwriters in the form attached hereto as Annex III.

 
23

--------------------------------------------------------------------------------

 
(d)           Intentionally Omitted.
 
(e)       The Representatives shall have received a certificate of the Chief
Executive Officer and Chief Financial Officer of the Company, dated as of each
Closing Date to the effect that: (i) the condition set forth in subsection (a)
of this Section 7 has been satisfied, (ii) as of the date hereof and as of the
applicable Closing Date, the representations and warranties of the Company set
forth in Sections 1 and 2 hereof are accurate, (iii) as of the applicable
Closing Date, all agreements, conditions and obligations of the Company to be
performed or complied with hereunder on or prior thereto have been duly
performed or complied with, (iv) the Company and the Subsidiaries have not
sustained any material loss or interference with their respective businesses,
whether or not covered by insurance, or from any labor dispute or any legal or
governmental proceeding, (v) no stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereof has been issued
and no proceedings therefor have been initiated or threatened by the Commission,
(vi) there are no pro forma or as adjusted financial statements that are
required to be included or incorporated by reference in the Registration
Statement and the Prospectus pursuant to the Rules and Regulations which are not
so included or incorporated by reference and (vii) subsequent to the respective
dates as of which information is given in the Registration Statement and the
Prospectus there has not been any Material Adverse Change or any development
involving a prospective Material Adverse Change, whether or not arising from
transactions in the ordinary course of business.
 
(f)       On the date of this Agreement and on the Closing Date, the
Underwriters shall have received a “cold comfort” letter from AWC and BDO as of
the date of the date of delivery and addressed to the Underwriters and in form
and substance satisfactory to the Underwriters and Underwriters’ Counsel,
confirming that they are independent certified public accountants with respect
to the Company and its Subsidiaries within the meaning of the Securities Act and
the Rules and Regulations, and stating, as of the date of delivery (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Prospectus, as of a
date not more than five (5) days prior to the date of such letter), the
conclusions and findings of such firm with respect to the financial information
and other matters relating to the Registration Statement covered by such letter.
 
(g)       Subsequent to the execution and delivery of this Agreement or, if
earlier, the dates as of which information is given in the Registration
Statement (exclusive of any amendment thereof) and the Prospectus (exclusive of
any supplement thereto), there shall not have been any change in the capital
stock or long-term debt of the Company or any Subsidiary or any change or
development involving a change, whether or not arising from transactions in the
ordinary course of business, in the business, condition (financial or
otherwise), results of operations, shareholders’ equity, properties or prospects
of the Company and the Subsidiaries, taken as a whole, including but not limited
to the occurrence of any fire, flood, storm, explosion, accident, act of war or
terrorism or other calamity, the effect of which, in any such case described
above, is, in the sole judgment of the Representatives, so material and adverse
as to make it impracticable or inadvisable to proceed with the Offering on the
terms and in the manner contemplated in the Prospectus (exclusive of any
supplement).
 
(h)       The Shares shall have been approved for quotation on the Nasdaq Global
Market.
 
(i)       FINRA shall have confirmed that it has not raised any objection with
respect to the fairness and reasonableness of the underwriting terms and
arrangements.
 
(i)       No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the Closing Date,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date, prevent the issuance or sale of the Securities.
 
(j)       The Company shall have furnished the Underwriters and Underwriters’
Counsel with such other certificates, opinions or other documents as they may
have reasonably requested.

 
24

--------------------------------------------------------------------------------

 
If any of the conditions specified in this Section 7 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Underwriters or to
Underwriters’ Counsel pursuant to this Section 7 shall not be reasonably
satisfactory in form and substance to the Underwriters and to Underwriters’
Counsel, all obligations of the Underwriters hereunder may be cancelled by the
Underwriters at, or at any time prior to, the consummation of the
Closing.  Notice of such cancellation shall be given to the Company in writing,
or by telephone.  Any such telephone notice shall be confirmed promptly
thereafter in writing.
 
8.           Indemnification.
 
(a)       The Company agrees to indemnify and hold harmless the Underwriters and
each Person, if any, who controls each Underwriter within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act, against any losses,
claims, damages or liabilities to which such party may become subject, under the
Securities Act or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations, the General Disclosure Package, the Prospectus, or any amendment or
supplement thereto (including any documents filed under the Exchange Act and
deemed to be incorporated by reference into the Prospectus), any Issuer Free
Writing Prospectus or in any materials or information provided to investors by,
or with the approval of, the Company in connection with the marketing of the
offering of the Shares (“Marketing Materials”), including any roadshow or
investor presentations made to investors by the Company (whether in person or
electronically) or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse such
indemnified party for any legal or other expenses reasonably incurred by it in
connection with investigating or defending against such loss, claim, damage,
liability or action; or (ii) in whole or in part upon any inaccuracy in the
representations and warranties of the Company contained herein; or (iii) in
whole or in part upon any failure of the Company to perform its obligations
hereunder or under law; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability or
action arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
any Preliminary Prospectus, the General Disclosure Package, the Prospectus, or
any such amendment or supplement, any Issuer Free Writing Prospectus or in any
Marketing Materials, in reliance upon and in conformity with the Underwriters’
Information.
 
(b)       Each Underwriter, severally and not jointly, shall indemnify and hold
harmless the Company, each of the directors of the Company, each of the officers
of the Company who shall have signed the Registration Statement, and each other
Person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any losses,
liabilities, claims, damages and expenses whatsoever as incurred (including but
not limited to attorneys’ fees and any and all expenses whatsoever incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation), joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such losses, liabilities, claims, damages or expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, as
originally filed or any amendment thereof, or any related Preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
any such loss, liability, claim, damage or expense arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with the
Underwriters’ Information; provided, however, that in no case shall any
Underwriter be liable or responsible for any amount in excess of the
underwriting discount applicable to the Shares to be purchased by such
Underwriter hereunder.  The parties

 
25

--------------------------------------------------------------------------------

 
agree that such information provided by or on behalf of any Underwriter through
a Representative consists solely of the material referred to in the last
sentence of Section 1(b) hereof.
 
(c)       Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of any claims or the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the claim or the commencement
thereof (but the failure so to notify an indemnifying party shall not relieve
the indemnifying party from any liability which it may have under this Section 8
to the extent that it is not materially prejudiced as a result thereof and in
any event shall not relieve it from any liability that such indemnifying party
may have otherwise than on account of the indemnity agreement hereunder).  In
case any such claim or action is brought against any indemnified party, and it
notifies an indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate, at its own expense in the defense of such
action, and to the extent it may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party; provided however, that counsel to the indemnifying party
shall not (except with the written consent of the indemnified party) also be
counsel to the indemnified party.  Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by one of the indemnifying
parties in connection with the defense of such action, (ii) the indemnifying
parties shall not have employed counsel to have charge of the defense of such
action within a reasonable time after notice of commencement of the action,
(iii) the indemnifying party does not diligently defend the action after
assumption of the defense, or (iv) such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from or additional to those available to one or all of the
indemnifying parties (in which case the indemnifying parties shall not have the
right to direct the defense of such action on behalf of the indemnified party or
parties), in any of which events such fees and expenses shall be borne by the
indemnifying parties.  No indemnifying party shall, without the prior written
consent of the indemnified parties, effect any settlement or compromise of, or
consent to the entry of judgment with respect to, any pending or threatened
claim, investigation, action or proceeding in respect of which indemnity or
contribution may be or could have been sought by an indemnified party under this
Section 8 or Section 9 hereof (whether or not the indemnified party is an actual
or potential party thereto), unless (x) such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such claim, investigation, action or proceeding and
(ii) does not include a statement as to or an admission of fault, culpability or
any failure to act, by or on behalf of the indemnified party, and (y) the
indemnifying party confirms in writing its indemnification obligations hereunder
with respect to such settlement, compromise or judgment.
 
9.           Contribution.  In order to provide for contribution in
circumstances in which the indemnification provided for in Section 8 hereof is
for any reason held to be unavailable from any indemnifying party or is
insufficient to hold harmless a party indemnified thereunder, the Company and
the Underwriters shall contribute to the aggregate losses, claims, damages,
liabilities and expenses of the nature contemplated by such indemnification
provision (including any investigation, legal and other expenses incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claims asserted, but after deducting in the case of losses,
claims, damages, liabilities and expenses suffered by the Company, any
contribution received by the Company from Persons, other than the Underwriters,
who may also be liable for contribution, including Persons who control the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, officers of the Company who signed the Registration Statement
and directors of the Company) as incurred to which the Company and one or more
of the Underwriters may be subject, in such proportions as is appropriate to
reflect the relative benefits received by the Company and the Underwriters from
the Offering or, if such allocation is not permitted by applicable law, in such
proportions as are appropriate to reflect not only the relative benefits
referred to above but also the relative fault of the Company and the
Underwriters in connection with the statements or omissions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative benefits received by the
Company and the Underwriters shall be deemed to be in the same proportion as (x)
the total proceeds from the Offering (net of underwriting discounts and
commissions but

 
26

--------------------------------------------------------------------------------

 
before deducting expenses) received by the Company bears to (y) the underwriting
discount or commissions received by the Underwriters, in each case as set forth
in the table on the cover page of the Prospectus.  The relative fault of each of
the Company and of the Underwriters shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Underwriters and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The Company and the Underwriters agree that
it would not be just and equitable if contribution pursuant to this Section 9
were determined by pro rata allocation (even if the Underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
Section.  The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this Section
9 shall be deemed to include any legal or other expenses reasonably incurred by
such indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any judicial, regulatory or
other legal or governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.  Notwithstanding the provisions of this Section 9:
(i) no Underwriter shall be required to contribute any amount in excess of the
amount by which the discounts and commissions applicable to the Shares
underwritten by it and distributed to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission and (ii)
no Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.  For purposes of this
Section 9, each Person, if any, who controls an Underwriter within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act shall have
the same rights to contribution as such Underwriter, and each Person, if any,
who controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, each officer of the Company who shall have
signed the Registration Statement and each director of the Company shall have
the same rights to contribution as the Company, subject in each case to clauses
(i) and (ii) of the immediately preceding sentence.  Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties, notify each party or
parties from whom contribution may be sought, but the omission to so notify such
party or parties shall not relieve the party or parties from whom contribution
may be sought from any obligation it or they may have under this Section 9 or
otherwise.  The obligations of the Underwriters to contribute pursuant to this
Section 9 are several in proportion to the respective number of Shares to be
purchased by each of the Underwriters hereunder and not joint.
 
10.           Underwriter Default.
 
(a)       If any Underwriter or Underwriters shall default in its or their
obligation to purchase Shares hereunder, and if the Shares with respect to which
such default relates (the “Default Shares”) do not (after giving effect to
arrangements, if any, made by the Representatives pursuant to subsection (b)
below) exceed in the aggregate 10% of the number of Shares, each non-defaulting
Underwriter, acting severally and not jointly, agrees to purchase from the
Company that number of Default Shares that bears the same proportion of the
total number of Default Shares then being purchased as the number of Shares set
forth opposite the name of such Underwriter on Schedule A hereto bears to the
aggregate number of Shares set forth opposite the names of the non-defaulting
Underwriters, subject, however, to such adjustments to eliminate fractional
shares as the Representatives in their sole discretion shall make.
 
(b)       In the event that the aggregate number of Default Shares exceeds 10%
of the number of Shares, the Representatives may in their discretion arrange for
themselves or for another party or parties (including any non-defaulting
Underwriter or Underwriters who so agree) to purchase the Default Shares on the
terms contained herein.  In the event that within five calendar days after such
a default the Representatives do not arrange for the purchase of the Default
Shares as provided in this Section 10, this Agreement shall thereupon terminate,
without liability on the part of the Company with respect thereto (except in
each case as provided in Sections 5, 7, 8, 10 and 12(d)) or the Underwriters,
but nothing in this Agreement shall relieve a defaulting Underwriter or
Underwriters of its or their liability, if any, to the other Underwriters and
the Company for damages occasioned by its or their default hereunder.

 
27

--------------------------------------------------------------------------------

 
(c)        In the event that any Default Shares are to be purchased by the
non-defaulting Underwriters, or are to be purchased by another party or parties
as aforesaid, the Representatives or the Company shall have the right to
postpone the Closing Date for a period, not exceeding five (5) business days, in
order to effect whatever changes may thereby be made necessary in the
Registration Statement or the Prospectus or in any other documents and
arrangements, and the Company agrees to file promptly any amendment or
supplement to the Registration Statement or the Prospectus which, in the
reasonable opinion of Underwriters’ Counsel, may thereby be made necessary or
advisable.  The term “Underwriter” as used in this Agreement shall include any
party substituted under this Section 10 with like effect as if it had originally
been a party to this Agreement with respect to such Shares.
 
11.           Survival of Representations and Agreements.  All representations
and warranties, covenants and agreements of the Company and the Underwriters
contained in this Agreement or in certificates of officers of the Company or any
Subsidiary submitted pursuant hereto, including the agreements contained in
Section 6, the indemnity agreements contained in Section 8 and the contribution
agreements contained in Section 9 hereof, shall remain operative and in full
force and effect regardless of any investigation made by or on behalf of any
Underwriter or any controlling Person thereof or by or on behalf of the Company,
any of its officers and directors or any controlling Person thereof, and shall
survive delivery of and payment for the Shares to and by the Underwriters.  The
representations contained in Section 2 hereof and the covenants and agreements
contained in Sections 5, 6, 8, 9, this Section 11 and Sections 15 and 16 hereof
shall survive any termination of this Agreement, including termination pursuant
to Section 10 or 12 hereof.
 
12.           Effective Date of Agreement; Termination.
 
(a)       This Agreement shall become effective upon the later of: (i) receipt
by the Representatives and the Company of notification of the effectiveness of
the Registration Statement or (ii) the execution of this
Agreement.  Notwithstanding any termination of this Agreement, the provisions of
this Section 12 and of Sections 1, 5, 7, 8 and 12 through 17, inclusive, shall
remain in full force and effect at all times after the execution hereof.
 
(b)       The Representatives shall have the right to terminate this Agreement
at any time prior to the consummation of the Closing if: (i) any domestic or
international event or act or occurrence has materially disrupted, or in the
opinion of the Representatives will in the immediate future materially disrupt,
the market for the Company’s securities or securities in general; or (ii)
trading on the New York Stock Exchange, the NASDAQ or the AMEX shall have been
suspended or been made subject to material limitations, or minimum or maximum
prices for trading shall have been fixed, or maximum ranges for prices for
securities shall have been required, on the New York Stock Exchange, the Nasdaq
Global Market or the NYSE AMEX or by order of the Commission or any other
governmental authority having jurisdiction; or (iii) a banking moratorium has
been declared by any state or federal authority or if any material disruption in
commercial banking or securities settlement or clearance services shall have
occurred; (iv) any downgrading shall have occurred in the Company’s corporate
credit rating or the rating accorded the Company’s debt securities or trust
preferred stock by any “nationally recognized statistical rating organization”
(as defined for purposes of Rule 436(g) under the Securities Act) or if any such
organization shall have been publicly announced that it has under surveillance
or review, with possible negative implications, its rating of any of the
Company’s debt securities; or (v) (A) there shall have occurred any outbreak or
escalation of hostilities or acts of terrorism involving the United States or
there is a declaration of a national emergency or war by the United States or
(B) there shall have been any other calamity or crisis or any change in
political, financial or economic conditions if the effect of any such event in
(A) or (B), in the judgment of the Representatives, is so material and adverse
that  such event makes it impracticable or inadvisable to proceed with the
offering, sale and delivery of the Shares on the terms and in the manner
contemplated by the Prospectus.
 
(c)       Any notice of termination pursuant to this Section 12 shall be in
writing.
 
(d)       If this Agreement shall be terminated pursuant to any of the
provisions hereof (other than pursuant to Section 10(b) hereof), or if the sale
of the Shares provided for herein is not consummated because any condition to
the obligations of the Underwriters set forth herein is not satisfied or because
of any refusal,

 
28

--------------------------------------------------------------------------------

 
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof, the Company will, subject to demand by the
Representatives, reimburse the Underwriters for only those out-of-pocket
expenses (including the fees and expenses of their counsel), actually incurred
by the Underwriters in connection herewith up to $30,000 less any amounts
previously paid by the Company.
 
13.           Notices.  All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing, and:
 
(a)       if sent to the Representatives or any Underwriter, shall be mailed,
delivered, or faxed and confirmed in writing, to Maxim Group LLC, 405 Lexington
Avenue, New York, New York 10174, Attention: Clifford A. Teller, Director of
Investment Banking, or Global Hunter Securities, LLC is 777 Third Avenue, New
York, NY 10017, Attention: Barney Monte, with a copy to Underwriters’ Counsel at
Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New
York 10036, Attention: Christopher S. Auguste; and
 
(b)       if sent to the Company, shall be mailed, delivered, or faxed and
confirmed in writing to the Company and its counsel at the addresses set forth
in the Registration Statement,.
 
provided, however, that any notice to an Underwriter pursuant to Section 8 shall
be delivered or sent by mail or facsimile transmission to such Underwriter at
its address set forth in its acceptance facsimile to the Representatives, which
address will be supplied to any other party hereto by the Representatives upon
request.  Any such notices and other communications shall take effect at the
time of receipt thereof.
 
14.           Parties; Limitation of Relationship.  This Agreement shall inure
solely to the benefit of, and shall be binding upon, the Underwriters, the
Company and the controlling Persons, directors, officers, employees and agents
referred to in Sections 7 and 8 hereof, and their respective successors and
assigns, and no other Person shall have or be construed to have any legal or
equitable right, remedy or claim under or in respect of or by virtue of this
Agreement or any provision herein contained.  This Agreement and all conditions
and provisions hereof are intended to be for the sole and exclusive benefit of
the parties hereto and said controlling Persons and their respective successors,
officers, directors, heirs and legal representative, and it is not for the
benefit of any other Person.  The term “successors and assigns” shall not
include a purchaser, in its capacity as such, of Units from any of the
Underwriters.
 
15.           Governing Law.  This Agreement shall be deemed to have been
executed and delivered in New York and both this Agreement and the transactions
contemplated hereby shall be governed as to validity, interpretation,
construction, effect, and in all other respects by the laws of the State of New
York, without regard to the conflicts of laws principals thereof (other than
Section 5-1401 of The New York General Obligations Law).  Each of the
Underwriters and the Company: (a) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement and/or the transactions
contemplated hereby shall be instituted exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York, (b) waives any objection which it may have or
hereafter to the venue of any such suit, action or proceeding, and (c)
irrevocably consents to the jurisdiction of Supreme Court of the State of New
York, New York County, or in the United States District Court for the Southern
District of New York in any such suit, action or proceeding.  Each of the
Underwriters and the Company further agrees to accept and acknowledge service of
any and all process which may be served in any such suit, action or proceeding
in the Supreme Court of the State of New York, New York County, or in the United
States District Court for the Southern District of New York and agrees that
service of process upon the Company mailed by certified mail to the Company’s
address or delivered by Federal Express via overnight delivery shall be deemed
in every respect effective service of process upon the Company, in any such
suit, action or proceeding, and service of process upon the Underwriters mailed
by certified mail to the Underwriters’ address or delivered by Federal Express
via overnight delivery shall be deemed in every respect effective service
process upon the Underwriter, in any such suit, action or proceeding.  THE
COMPANY (ON BEHALF OF ITSELF, THE SUBSIDIARIES AND, TO THE FULLEST EXTENT
PERMITTED BY LAW, ON BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS)
HEREBY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED UPON, ARISING OUT OF

 
29

--------------------------------------------------------------------------------

 
OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE REGISTRATION STATEMENT AND THE PROSPECTUS.
 
16.           Entire Agreement.  This Agreement, together with the schedule and
exhibits attached hereto and as the same may be amended from time to time in
accordance with the terms hereof, contains the entire agreement among the
parties hereto relating to the subject matter hereof and there are no other or
further agreements outstanding not specifically mentioned herein.
 
17.           Severability.  If any term or provision of this Agreement or the
performance thereof shall be invalid or unenforceable to any extent, such
invalidity or unenforceability shall not affect or render invalid or
unenforceable any other provision of this Agreement and this Agreement shall be
valid and enforced to the fullest extent permitted by law.
 
18.           Amendment.  This Agreement may only be amended by a written
instrument executed by each of the parties hereto.
 
19.           Waiver, etc.  The failure of any of the parties hereto to at any
time enforce any of the provisions of this Agreement shall not be deemed or
construed to be a waiver of any such provision, nor to in any way effect the
validity of this Agreement or any provision hereof or the right of any of the
parties hereto to thereafter enforce each and every provision of this
Agreement.  No waiver of any breach, non-compliance or non-fulfillment of any of
the provisions of this Agreement shall be effective unless set forth in a
written instrument executed by the party or parties against whom or which
enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.
 
20.           No Fiduciary Relationship. The Company hereby acknowledges that
the Underwriters are acting solely as underwriters in connection with the
offering of the Company’s securities. The Company further acknowledge that the
Underwriters are acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis and in no event do the
parties intend that the Underwriters act or be responsible as a fiduciary to the
Company, its management, shareholders, creditors or any other person in
connection with any activity that the Underwriters may undertake or have
undertaken in furtherance of the offering of the Company’s securities, either
before or after the date hereof,. The Underwriters hereby expressly disclaim any
fiduciary or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect. The Company hereby further confirms its understand that no
Underwriter has assumed an advisory or fiduciary responsibility in favor of the
Company with respect to the Offering contemplated hereby or the process leading
thereto, including any negotiation related to the pricing of the Units; and the
Company has consulted its own legal and financial advisors to the extent it has
deemed appropriate in connection with this Agreement and the Offering. The
Company and the Underwriters agree that they are each responsible for making
their own independent judgments with respect to any such transactions, and that
any opinions or views expressed by the Underwriters to the Company regarding
such transactions, including but not limited to any opinions or views with
respect to the price or market for the Company’s securities, do not constitute
advice or recommendations to the Company. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that the Company
may have against the Underwriters with respect to any breach or alleged breach
of any fiduciary or similar duty to the Company in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions.
 
21.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.  Delivery of
a signed counterpart of this Agreement by facsimile transmission shall
constitute valid and sufficient delivery thereof.
 
22.           Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 
30

--------------------------------------------------------------------------------

 
23.           Time is of the Essence.  Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day other
than a Saturday, Sunday or any day on which the major stock exchanges in New
York, New York are not open for business.
 
[Signature Pages Follow]
 
 
 
 
 
 

 
 
31

--------------------------------------------------------------------------------

 
If the foregoing correctly sets forth your understanding, please so indicate in
the space provided below for that purpose, whereupon this letter shall
constitute a binding agreement among us.
 
Very truly yours,
 
SHENGKAI INNOVATIONS, INC.
 
 
By:
/s/ Chen Wang
 

Name: Chen Wang
Title: Chairman and CEO



 
32

--------------------------------------------------------------------------------

 
Accepted by the Representative, acting for themselves and as Representative of
the Underwriters named on Schedule A attached hereto, as of the date first
written above:
 
MAXIM GROUP LLC
       
By:
     
Name:
/s/ Clifford Teller
   
Title:
Executive Managing Director — Investment Banking
 
GLOBAL HUNTER SECURITIES, LLC
       
By:
     
Name:
/s/ Barney Monte
   
Title:
Managing Director – Investment Banking




 
33

--------------------------------------------------------------------------------

 
SCHEDULE A

 
Underwriters
 
Underwriter
 
Number of
Shares to
be Purchased
from the
Company
Maxim Group LLC
 
529,323
     
Global Hunter Securities, LLC
 
529,323
     
Total
 
1,058,646






 
34

--------------------------------------------------------------------------------

 
SCHEDULE B

 
Lock-Up Parties
 
Chen Wang
 
Blue Ridge Investments, LLC
 
Vision Opportunity China LP
 

 
35

--------------------------------------------------------------------------------

 
SCHEDULE C
 
Issuer-Represented General Free Writing Prospectus
 
None
 

 
36

--------------------------------------------------------------------------------

 
ANNEX I


 


Opinion of Sichenzia Ross Friedman Ference LLP
 
[Filed as Exhibit 5.1 to this Report]

 
37

--------------------------------------------------------------------------------

 
ANNEX II


Form of Opinion of Harney Westwood & Riegels.
 
 
 
 
 

 
38

--------------------------------------------------------------------------------

 
[harneys.gif]
 
Harney Westwood & Riegels
Craigmuir Chambers
PO Box 71, Road Town
Tortola VG1110, British Virgin Islands
Tel: +1 284 494 2233
Fax: +1 284 494 3547
www.harneys.com
 
 
[  ] December 2010
 
 
Your Ref             
   
 
Our Ref          039146.0002/TSM
BY: EMAIL & COURIER
 
 
Doc ID           2906968_1



Global Hunter Securities, LLC
777 3rd Ave, 36th Floor
New York, New York 10017


Maxim Group LLC
405 Lexington Ave
New York, NY 10174


(the “Addressees”)


Dear Sirs


Shen Kun International Limited, Company No. 1442191 (the “Company”)





 
39

--------------------------------------------------------------------------------

 
1.
We are lawyers qualified to practise in the British Virgin Islands and have been
asked to advise as to the Company in connection with an underwritten public
offering (the “Offering”).

 
2.
For the purpose of this opinion, we have examined the following documents and
records:

 
 
(a)
a copy of the Memorandum and Articles of Association and Certificate of
Incorporation of the Company obtained from the British Virgin Islands Registry
of Corporate Affairs on 15 November 2010 and remains unchanged as of the [   ]
December 2010;

 
 
(b)
a copy of a director’s certificate dated [   ] December 2010 signed by the
director Wang Chen, as attached and marked Appendix I (the “Director’s
Certificate”); and

 
 
(c)
information revealed by our searches of:

 
 
(i)
the records and information certified by Offshore Incorporations Limited, the
registered agent of the Company, on [  ] December 2010 of the statutory
documents and records maintained by the Company at its registered office,
including a copy of the register of members;

 
 
(ii)
the public records of the Company on file and available for inspection at the
Registry of Corporate Affairs, Road Town, Tortola, British Virgin Islands on
[  ] December 2010; and

 
 
(iii)
the records of proceedings on file with, and available for inspection on [   ]
December 2010  at the High Court of Justice, British Virgin Islands,

 
(the “Searches”).
 
The above are the only documents or records we have examined and the only
enquiries we have carried out. In particular we have made no enquiries as to
matters of fact other than the Searches.
 
3.
For the purposes of this opinion we have assumed without further enquiry:

 
 
(a)
the authenticity of all documents submitted to us as originals, the conformity
with the originals of all documents submitted to us as copies and the
authenticity of such originals, and the genuineness of all signatures and seals;

 
 
(b)
the accuracy of any and all representations of fact expressed in or implied by
the documents we have examined;

 
 
(c)
that the information indicated by the Searches is complete and remains true and
correct; and

 
 
(d)
that no resolution of the members of the Company has been passed limiting the
powers of the directors.

 
4.
Based on the foregoing, and subject to the qualifications expressed below, our
opinion is as follows:

 
 
(a)
Existence and Good Standing.

 
 
v-1

--------------------------------------------------------------------------------

 
 
The Company is a company duly incorporated with limited liability for an
unlimited duration under the BVI Business Companies Act, 2004, and is validly
existing and in good standing under the laws of the British Virgin Islands.  It
is a separate legal entity and is subject to suit in its own name.

 
 
(b)
Shares and Shareholding Structure.

 
 
(i)
The Company is authorized to issue maximum of 50,000 shares of a single class
with a par value of US$1.00.

 
 
(ii)
1,000 shares are issued and outstanding (the “Shares”).

 
 
(iii)
The sole legal registered shareholder of the Company is Shengkai Innovations,
Inc.

 
 
(iv)
The Shares are issued, paid for and non-assessable (which term when used herein
means that no further sums are required to be paid by the holders thereof in
connection with the issue of the shares).

 
(c)           High Court Searches.
 
No court proceedings pending against the Company are indicated by our searches
of the British Virgin Islands High Court Registry referred to at paragraph
2(c)(iii).


(d)           Registry Searches.


On the basis of our searches of the British Virgin Islands Registry of Corporate
Affairs and the British Virgin Islands High Court Registry referred to at
paragraphs 2(c)(ii) and 2(c)(iii) respectively, no currently valid order or
resolution for liquidation of the Company and no current notice of appointment
of a receiver over the Company or any of its assets appears on the records
maintained in respect of the Company at the Registry of Corporate Affairs, but
it should be noted that failure to file notice of appointment of a receiver does
not invalidate the receivership but merely gives rise to penalties on the part
of the receiver.


5.
This opinion is confined to the matters expressly opined on herein and given on
the basis of the laws of the British Virgin Islands as they are in force and
applied by the British Virgin Islands courts at the date of this opinion.  We
have made no investigation of and express no opinion on the laws of any other
jurisdiction. We express no opinion as to matters of fact. We express no opinion
with respect to the commercial terms of the Offering.

 
6.
This opinion is rendered for the benefit of the Addressees and the benefit of
their legal counsel (in that capacity only) in connection with the issues
addressed above only.  It may not be disclosed to or relied on by any other
party or for any other purpose.

 
Yours faithfully
 
 
v-2

--------------------------------------------------------------------------------

 

 
ANNEX III


Form of Opinion of Deheng Law Offices


 
 
 
 

 
 
v-3

--------------------------------------------------------------------------------

 
[clo.gif]
德恒律师事务所      Deheng Law Offices



12/F, Tower B, Focus Place, No.19 Finance Street          Tel: (86) 010-66575888
Beijing, P.R. China 100033                                                 
 Fax: (86) 010-65232181
中国 · 北京西城区金融街19号                                         Website:
www.dehenglaw.com
富凯大厦B座12层邮编：100033                                       E-mail: DeHeng@
dehenglaw.com


December __, 2010


To: Tianjin Shengkai Industrial Technology Development Co., Ltd.
 
Room1-325, No.122, Dongting Road, Development Zone, Tianjin, PRC



Shengkai Innovations, Inc.
No. 27, Wang Gang Road, Jin Nan (Shuang Gang) Economic and Technology
Development Area, Tianjin, People’s Republic of China 300350


We are qualified lawyers of the People’s Republic of China (the “PRC”, for the
purpose of this legal opinion, excluding Hong Kong Special Administrative
Region, Macao Special Administrative Region and Taiwan) and are qualified to
issue this legal opinion (the “Opinion”) based on the PRC Laws.


We have acted as the PRC legal counsel for Tianjin Shengkai Industrial
Technology Development Co., Ltd. and Shengkai Innovations Inc. (the “Company”)
in connection with the PRC legal issues of the Offering of the Shares of the
Company as defined under the Underwriting Agreement.


This Opinion delivered to you concerns, inter alia: (1) the legal ownership
structure of the PRC Companies; (2) the legality and validity of the
Restructuring Transactions under the PRC Laws, (3) the legality of the business
operations of the PRC Companies as described below; (4) certain matters relating
to the Underwriting Agreement; and (5) certain other matters as set forth below.


In arriving at the opinion expressed below, we have assumed without independent
investigation or inquiry (collectively, the “Assumptions”):


i.
All signatures, seals and chops are genuine, each signature on behalf of a party
thereto is that of a person duly authorized to execute the same, all documents
submitted to us (“Documents”) as originals are authentic, and all Documents  as
certified or photostatic copies conform to the originals;



ii.
Each of the parties to the Documents other than PRC Companies is duly organized
and is validly existing in good standing under the laws of its jurisdiction of
organization and/or


 
v-4

--------------------------------------------------------------------------------

 
 
incorporation; each of them, other than PRC Companies, has full power and
authority to execute, deliver and perform its obligations under the Documents to
which it is a party in accordance with the laws of its jurisdiction of
organization;



iii.
The Documents that were presented to us remain in full force and effect on the
date of this Opinion and have not been revoked, amended or supplemented;



iv.
The laws of any country other than PRC which may be applicable to the execution,
delivery, performance or enforcement of the Documents are complied with;



v.
All the government approval authorities mentioned in the Documents have the
power, right or due authorization to approve the relevant matters on which it
has delivered the approvals, permits, licenses or certificates, as the case may
be;



vi.
All the explanations and interpretations provided by the government officers,
which duly reflect the official position of the relevant governmental
authorities, and all factual statements, but not legal conclusion or statements
of law, provided by the Company, Shen Kun International Limited, including but
not limited to the statements set forth in the Documents, are complete, true and
correct.



This Opinion is rendered on the basis of the PRC Laws effective as of the date
hereof.  There is no assurance that any of such laws will not be changed,
amended or replaced in the immediate future or in the longer term with or
without retrospective effect. We do not purport to be expert on and do not
purport to be generally familiar with or qualified to express opinions based on
any laws other than the PRC Laws and accordingly express or imply no opinion
herein based upon any laws other than the PRC Laws.


Based on the foregoing, we are of the opinion that:


A.
Definitions



In addition to the terms defined in the context of this Opinion, the following
capitalized terms used in this Opinion shall have the meanings ascribed to them
as follows:


(a)
“Government Agencies” means any competent government authorities, courts,
arbitration commissions, or regulatory bodies of the PRC.



(b)
“Governmental Authorization” means any approval, consent, permit, authorization,
filing, registration, exemption, waiver, endorsement, annual inspection,
qualification and license required by the applicable PRC Laws to be obtained
from any Government Agency.



(c)
“Group Companies” means the Company, Shen Kun International Limited, the PRC
Subsidiaries and the Variable Interest Entity.



(d)
“Intellectual Property” means all of the following types of intangible assets:
(a) patents (including utility model patents) and patent applications; (b)
database rights; (c)


 
v-5

--------------------------------------------------------------------------------

 
 
copyrights, copyright registrations and applications therefore; (d) trademarks,
trade names and registrations and applications therefore; and (e) domain names,
as listed in the Schedule 3 hereto.



(e)
“PRC Companies” means the PRC Subsidiaries and the Variable Interest Entity.



(f)
“PRC Laws” means any and all laws, regulations, statutes, rules, decrees,
notices, and supreme court’s judicial interpretations currently in force and
publicly available in the PRC as of the date hereof.



(g)
“PRC Subsidiaries” means Shengkai (Tianjin) Limited, a wholly foreign-owned
enterprise incorporated under the PRC Laws, and Shengkai (Tianjin) Trading Ltd.,
a limited liability company incorporated under the PRC Laws which is wholly
owned by Shengkai (Tianjin) Limited.



(h)
“Prospectus” means the Company’s Registration Statement on Form S-3, including
all amendments or supplements thereto, initially filed with Securities and
Exchange Commission under the U.S. Securities Act of 1933, as amended, on June
3, 2010, relating to the follow-on offering by the Company.



(i)
“Restructuring Transactions” means the transactions relating to (i) the
establishment of the PRC Subsidiaries, the Variable Interest Entity, (ii) any
and all direct and indirect changes in shareholders’ equity interests in the PRC
Subsidiaries, the Variable Interest Entity and (iii) any and all arrangements
establishing control among Shengkai (Tianjin) Limited, the Variable Interest
Entity and/or the shareholders of the Variable Interest Entity as described in
the Prospectus.



(j)
“SAFE Rules” means the Circular on Issues relating to the Administration of
Foreign Exchange in Fund-Raising and Reverse Investment Activities of Domestic
Residents Conducted via Offshore Special Purpose Companies issued by the State
Administration of Foreign Exchange of the PRC (“SAFE”) on October 21, 2005 and
related rules and regulations currently in force and publicly available in the
PRC as of the date hereof.



(k)
“Variable Interest Entity” means Tianjin Shengkai Industrial Technology
Development Co., Ltd., a company incorporated under the PRC Laws.



Capitalized terms used herein but not defined shall have the meaning ascribed to
them in the Underwriting Agreement and the Prospectus.


(B)  Opinions


(i)
The PRC Subsidiaries have been duly organized and are validly existing as the
PRC companies with limited liability and full legal person status under the PRC
Laws. Shengkai (Tianjin) Limited is duly qualified as a foreign invested
enterprise under the PRC Laws.   Shengkai (Tianjin) Trading Co., Ltd. has been
duly organized and is validly existing as an enterprise re-invested by Shengkai
(Tianjin) Limited under the PRC Laws.


 
v-6

--------------------------------------------------------------------------------

 
 
The Variable Interest Entity has been duly organized and is validly existing as
a PRC domestic company with limited liability and full legal person status under
the PRC Laws.



(ii)
The articles of association and business license of each of the PRC Companies
comply with the requirements of the applicable PRC Laws and are in full force
and effect.  The business carried out by each PRC Company as described in the
Prospectus complies with its articles of association in effect and is within the
business scope described in its current business license.



(iii)
All of the registered capital of each of the PRC Companies has been fully paid
in accordance with PRC Laws.  Each of the PRC Companies has duly obtained all
Governmental Authorizations that are required under PRC Laws for the ownership
interest by its respective shareholders as set out in Schedule 1 hereto of its
equity interests.  All of the equity interests of each of the PRC Companies are
legally owned directly by the entities or individuals in the percentages as set
out in Schedule 1 hereto after the respective names of the PRC Companies.  To
the best of our knowledge after due inquiry, except for the pledges on such
equity interests disclosed in both the Prospectus and Schedule 1 hereto, all of
the equity interests of each of the PRC Companies are free and clear of all
liens, charges or any other encumbrances, equities or claims or any third party
right.



(iv)
As confirmed by the Company and to the best of our knowledge after due inquiry,
except for the PRC Companies, the Company has no other subsidiaries in the PRC
and does not own or control, directly or indirectly, any equity or other
ownership interest in any corporation, partnership, joint venture or any other
person in the PRC.



(v)
To the best of our knowledge after due inquiry, none of the PRC Companies has
taken any action nor have any steps been taken or legal or administrative
proceedings been commenced or threatened for the winding up, dissolution,
bankruptcy or liquidation, or for the appointment of a liquidation committee or
similar officers in respect of the assets of any of the PRC Companies, or for
the suspension, withdrawal, revocation or cancellation of any of the business
licenses of the PRC Companies.



(vi)
Each of the PRC Companies has full legal right, power and authority (corporate
and other) to own, use, lease and operate its assets and to conduct its business
in the manner presently conducted and as described in its business license and
is duly qualified to transact business in the PRC where it owns or uses or
leases properties, conducts any business.  Each of the PRC Companies has all
Governmental Authorizations to own, use, lease and operate its assets and to
conduct its business in the manner presently conducted and as described in its
business license and such Governmental Authorizations contain no materially
burdensome restrictions or conditions not described in the Prospectus.  To the
best of our knowledge after due inquiry, (A) each of the PRC Companies is in
compliance with the provisions of such Governmental Authorizations in all
material respects, (B) none of the PRC Companies has received any notification
of proceedings relating to the modification, suspension or revocation of any
such Governmental Authorizations, and (C) no circumstances have arisen to make
us believe that any of such


 
v-7

--------------------------------------------------------------------------------

 
 
Governmental Authorizations may be revoked, suspended, cancelled or withdrawn or
(where relevant) cannot be renewed upon its expiration date.



(vii)
To the best of our knowledge after due inquiry, none of the PRC Companies is, in
all material respects, in breach or violation of or in default under (A) its
articles of association or business license, (B) any obligation, indenture,
mortgage, deed of trust, bank loan or credit agreement or other evidence of
indebtedness governed by the PRC Laws, (C) the terms or provisions of any
material contracts entered into by the PRC Companies, (D) any other obligation,
license, lease, contract or other agreement or instrument governed by the PRC
Laws to which any of the PRC Companies is a party or by which any of them may be
bound or affected, or (E) any PRC Laws, or any decree, judgment or order of any
Government Agency or any court in the PRC.



(viii)
Except as disclosed in the Prospectus, each PRC Company has legal and valid
title to all of the real properties that it owns, free and clear of all liens,
charges, encumbrances, equities, claims, defects, options and
restrictions.  Each lease agreement to which a PRC Company is a party is duly
executed and legally binding, and the leasehold interests of each PRC Company is
free from liens, pledge and restrictions and are protected by the terms of the
lease agreements, which are valid, binding and enforceable in accordance with
their respective terms under PRC Laws.



(ix)
To the best of our knowledge after due inquiry, each PRC Company owns or has
valid licenses in full force and effect or otherwise has the legal right to use
all Intellectual Property currently owned by it in connection with the business
currently operated by it, which is listed in Schedule 3 hereto.  To the best of
our knowledge after due and reasonable inquiry, none of the PRC Companies
possesses any other material Intellectual Property except as listed in Schedule
3.  To the best of our knowledge after due and reasonable inquiry, we are not
aware that, (A) there are any rights of third parties in the PRC to any of the
Intellectual Property owned by the PRC Companies; (B) there is any pending or
threatened action, suit, proceeding or claim by others challenging the PRC
Companies’ rights to, or the violation of any of the terms of, any of their
Intellectual Property within the territory of the PRC; (C) there is any pending
or threatened action, suit, proceeding or claim by others challenging the
validity, enforceability or scope of any of the PRC Companies’ Intellectual
Property within the territory of the PRC; (D) there is any pending or threatened
action, suit, proceeding or claim by others that any of the PRC Companies
infringes, misappropriates or otherwise violates or conflicts with any
Intellectual Property of others within the territory of the PRC.



(x)
As confirmed by the PRC Companies and to the best of our knowledge after due
inquiry, no labor dispute or disturbance involving the employees of the PRC
Companies exists, is imminent or threatened; each of the PRC Companies has
complied in all material respects with all employment, labor and other similar
laws applicable to the PRC Companies and has made all welfare contributions for
its employees as required under the PRC laws in accordance with the written
confirmation letters respectively issued by Development Zone Branch of Tianjin
Social Insurance Fund Management Center on November 5, 2010 and Hexi Management
Department of Tianjin Housing Fund Management Center on


 
v-8

--------------------------------------------------------------------------------

 
 
November 11, 2010, and each of the PRC Companies has entered into a labor
contract with each of its employees, and the labor contracts or employment
agreements entered by each of the PRC Companies with its employees are in
compliance with the PRC laws.



(xi)
As confirmed by the PRC Companies and to the best of our knowledge after due
inquiry, each of the PRC Companies has no outstanding guarantees other than as
disclosed in the Prospectus.



(xii)
Except as disclosed in the Prospectus, Shengkai (Tianjin) Limited has full power
and authority to effect dividend payments and remittances thereof outside the
PRC in United States dollars provided that the procedural formalities required
by the competent foreign exchange authorities shall be completed on a timely
basis in accordance with the relevant PRC Laws on foreign exchange regulations;
as confirmed by the PRC Companies and to the best of our knowledge after due
inquiry, none of the PRC Companies are currently prohibited, directly or
indirectly, by the PRC Laws from distributing any dividend to its shareholders.



(xiii)
Under the PRC Enterprise Income Tax Law (“EIT Law”) and its implementation rules
and the Circular of the State Administration of Taxation on Issues Concerning
the Identification of China-controlled Overseas-registered Enterprises as
Resident Enterprises on the Basis of the Standard of Actual Management
Organization dated on April 22, 2009 (“SAT Circular 82”), if the Company is
regarded as a PRC resident enterprise as defined in the EIT Law, the non-PRC
holders of the shares of the Company who are also not PRC taxpayers as defined
in the EIT Law will be subject to withholding tax, income tax or any other taxes
or duties imposed by any governmental agency of the PRC in respect to any
payments, dividends or other distributions made on Company shares.



(xiv)
To the best of our knowledge after due inquiry and as confirmed by the PRC
Companies, all returns, reports or filings required to have been made in respect
of any of the PRC Companies for taxation purposes under the PRC laws have been
made by the PRC Companies and are not subject to any dispute with the relevant
tax, revenue or other appropriate authorities; to the best of our knowledge
after due inquiry, all taxes and other assessments of a similar nature including
any interest, additions to tax or penalties applicable thereto due or claimed to
be due from such authorities have been paid in full, and none of the PRC
Companies has committed any breach of the relevant PRC tax laws and
regulations in accordance with the letter of confirmation issued by the First
Branch of Tianjin Economic & Technological Development Zone State Taxation
Bureau on August 27, 2010 and December 16, 2010 respectively, and the letter of
confirmation issued by the Fourth Branch of Tianjin Economic & Technological
Development Zone Local Taxation Bureau on November 18, 2010.



(xv)
To the best of our knowledge after due inquiry, except for those matters of
non-compliance which would not have a material adverse effect on the results of
operations or the financial condition of each of the PRC Companies and except as
described in the Registration Statement, each of the PRC Companies (a) is in
compliance with all PRC


 
v-9

--------------------------------------------------------------------------------

 
 
environmental protection laws, orders, rules and regulations; and (b) has
obtained all permits, licenses or other approvals required of it under such
applicable PRC environmental protection laws, orders, rules or regulations to
conduct its businesses, as described in the Registration Statement.



(xvi)
The description of the Restructuring Transactions of the PRC Companies and the
Control Agreements (as defined below) set forth in the Prospectus are true and
accurate in all material respects and nothing has been omitted from such
description which would make the same misleading in any material respects. The
corporate structure of the PRC Companies (including the shareholding structure
of each of the PRC Companies) as described in the Prospectus complies and,
immediately after the Offering and sale of the Shares, will comply with
applicable PRC Laws, and does not violate, breach, contravene or otherwise
conflict with any applicable PRC Laws.



(xvii)
Schedule 2 hereto sets forth a true, complete and correct list of all the
current contractual arrangements and agreements (the “Control
Agreements”).  Each of the Control Agreements is, and all of the Control
Agreements taken as a whole are legal, valid, enforceable and admissible as
evidence against the PRC Companies and the shareholders of the Variable Interest
Entity under the PRC laws, and constitute(s) valid and legally binding documents
on the parties thereto, and enforceable in accordance with its terms thereunder
and relevant PRC laws.  Each of the Control Agreements is in proper legal form
under the PRC laws for the enforcement thereof against each of the PRC Companies
and the shareholders of the Variable Interest Entity without any further action
to be taken in the PRC by any of the PRC Companies and the shareholders of the
Variable Interest Entity other than those already taken; and to ensure the
legality, validity, enforceability or admissibility in evidence of each of the
Control Agreements in the PRC, all government authorizations for the execution,
delivery, performance and enforcement by each of the PRC Companies and their
shareholders in respect of the Control Agreements have been obtained as required
by the PRC laws.



(xviii)
The consummation of the Restructuring Transactions has been in compliance with
the PRC Laws; all necessary Governmental Authorizations for the Restructuring
Transactions have been obtained, made and taken and are in full force and
effect; all necessary steps for the Restructuring Transactions, insofar as the
PRC Laws are concerned, have been taken and all consents required from
respective parties have been obtained and are in full force and effect; the
relevant documents for the Restructuring Transactions that are governed by the
PRC Laws constitute legal, valid and binding obligations of all the parties
thereto, enforceable against all the parties thereto, in accordance with their
terms.



(xix)
To the best of our knowledge after due inquiry, there are no current or pending
legal, arbitration or governmental proceedings, regulatory or administrative
inquiries or investigations, or other governmental decisions, rulings, orders,
demands, actions or initiatives before any court, arbitration body or any
Government Agencies in the PRC to which any of the Group Companies is a party or
of which any property of the Group Companies is the subject; and to the best of
our knowledge after due inquiry, no such


 
v-10

--------------------------------------------------------------------------------

 
 
proceedings, inquiries, investigations, decisions, rulings, orders, demands,
actions or initiatives are threatened or contemplated by any Governmental Agency
or threatened by others in the PRC.



(xx)
To the best of our knowledge after due inquiry, the PRC Companies have duly
completed all relevant Governmental Authorizations required under the SAFE
Rules; each of the shareholders and option holders of the Company who are PRC
citizens or residents, including shareholders and option holders of the Company
that are directly or indirectly owned or controlled by PRC citizens or
residents, has duly completed all relevant Governmental Authorizations required
under the SAFE Rules, but only insofar as such relevant Governmental
Authorizations required arose from such person’s ownership interest in the
Company or by being the Company’s option holders.



(xxi)
The application of the net proceeds to be received by the Company from the
Offering as contemplated by the Prospectus, will not contravene any PRC Laws, or
the articles of association or business license of any PRC Companies or, to the
best of our knowledge after due inquiry, contravene the terms or provisions of,
or constitute a default under, any indenture, mortgage, deed of trust, loan
agreement, note, lease or other agreement or instrument binding upon any PRC
Companies, or any judgment, order or decree of any Governmental Agency.



(xxii)
The statements set forth in the Prospectus insofar as such statements describe
or summarize PRC legal or regulatory matters, or documents, agreements or
proceedings governed by PRC Laws, are correct and fairly present or fairly
summarize in all material respects the PRC legal and regulatory matters,
documents, agreements or proceedings referred to therein; and such statements
did not contain an untrue statement of a material fact, and did not omit to
state any material fact necessary to make the statements, in light of the
circumstances under which they were made, not misleading.



(xxiii)
No Government Authorization from any Governmental Agency is required in
connection with (A) the execution, delivery and performance by the Company of
the Underwriting Agreement, (B) the issuance and sale of the Shares, (C)
compliance by the Company with all of the provisions of the Underwriting
Agreement, and (D) consummation by the Company of the transactions contemplated
by the Underwriting Agreement.



(xxiv)
On August 8, 2006, six PRC Government Agencies, namely, the Ministry of Commerce
(the “MOFCOM”), the State Assets Supervision and Administration Commission, the
State Administration of Taxation, the State Administration for Industry and
Commerce, the China Securities Regulatory Commission (the “CSRC”), and SAFE,
jointly issued the Regulations on Mergers and Acquisitions of Domestic
Enterprises by Foreign Investors (the “M&A Regulation”), which became effective
on September 8, 2006, as amended on June 22, 2009 to regulate foreign investment
in PRC domestic enterprises. The M&A Regulation contains provisions purporting,
among other things, to require offshore special purpose vehicles (the “SPVs”)
that are (1) formed for the purpose of overseas listing of equity interests in
PRC companies via acquisition of domestic companies, and (2) directly or
indirectly controlled by PRC companies and/or individuals, to obtain the


 
v-11

--------------------------------------------------------------------------------

 
 
approval of the CSRC prior to the listing and trading of their securities on
overseas stock exchanges.  On September 21, 2006, pursuant to the M&A Regulation
and other PRC Laws, the CSRC published a notice on its website specifying the
documents and materials that SPVs are required to submit when seeking the CSRC
approval for their listings outside of China (the “CSRC Procedure”). As of the
date of this Opinion, the CSRC has not issued any definitive rule or
interpretation concerning whether offerings like this Offering are subject to
this new procedure.



Based on our understanding of the current PRC Laws publicly available as of the
date hereof, we believe that neither MOFCOM nor CSRC approval is required in the
context of this Offering.


(xxv)
The (A) execution, delivery and performance by the Company of the Underwriting
Agreement, (B) the issuance and sale of the Shares, (C) compliance by the
Company with all of the provisions of the Underwriting Agreement, and (D)
consummation by the Company of the transactions contemplated by the Underwriting
Agreement, do not and will not (i) result in any violation of the business
license, articles of association or Government Authorizations of any of the PRC
Companies; (ii) result in any violation of, or penalty under, any PRC Laws; or
(iii) to the best of our knowledge after due inquiry, conflict with or result in
a breach or violation, in all material respects, of any of the terms or
provisions of, or constitute a default under, any other contract, license,
indenture, mortgage, deed of trust, loan agreement, note, lease or other
agreement or instrument to which any of the PRC Companies is a party or by which
any of them is bound or to which any of their properties or assets is subject in
the PRC.



(xxvi)
The choice of the laws of the State of New York as the governing law of the
Underwriting Agreement is a valid choice of law under the laws of the PRC.  The
PRC courts may recognize and enforce foreign judgments in accordance with the
PRC Civil Procedures Law and other related PRC Laws based either on treaties
between the PRC and the country where the judgment is made or on reciprocity
between jurisdictions.



(xxvii)
The indemnification and contribution provisions set forth in the Underwriting
Agreement do not contravene the PRC Laws; and to ensure the legality, validity,
enforceability or admissibility in evidence of the Underwriting Agreement in the
PRC, it is not necessary that any such document be filed or recorded with any
Governmental Agency.



(xxviii)
As a matter of PRC Laws, each of the Group Companies and each of the equity
holders of the Variable Interest Entity can sue and be sued in its own name in
the PRC subject to the acceptance by the competent PRC courts and compliance
with relevant PRC civil procedural requirements; none of the PRC Companies or
any of their respective properties, assets or revenues, is entitled to any right
of immunity on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding, set-off or counterclaim, the jurisdiction of any court in
the PRC, service of process, attachment prior to or in aid of execution of
judgment, or other legal process or proceeding for the granting of any relief or
the enforcement of any judgment in the PRC in connection with the transaction
contemplated by the Underwriting Agreement.


 
v-12

--------------------------------------------------------------------------------

 
(xxix)
Except as disclosed in the Registration Statement, the General Disclosure
Package and the Final Prospectus, other than potential withholding PRC taxes on
holders of the Shares who are non-residents of the PRC in respect of (A) any
payments, dividends or other distributions made on such Shares or (B) gains made
on sales of the Shares between non-residents of the PRC in connection with the
transactions contemplated by the Underwriting Agreement consummated outside the
PRC, no other stamp or issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by or on behalf of any
Group Company to any Governmental Agency in connection with (A) the creation,
issuance, sale and delivery of the Shares, (B) the sale and delivery by the
Company of the Shares to or for the accounts of the Underwriters in the manner
contemplated in the Underwriting Agreement, (C) the execution, delivery and
performance of the Underwriting Agreement by the parties thereto, or (D) the
sale and delivery outside of the PRC by the Underwriters of the Shares to the
initial purchasers thereof in the manner contemplated in the Prospectus unless
the purchasers thereof are subject to such taxes in respect of the Shares by
reason of being connected with the PRC other than by reason solely of the
holding of the Shares or receiving payments in connection therewith.



(xxx)
Under PRC Laws, no holder of the Shares who is not a PRC resident will be
subject to a requirement to be licensed or otherwise qualified to do business or
be deemed domiciled or resident in the PRC, by virtue only of holding such
Shares.



(xxxi)
There are no reporting obligations to any Governmental Agency under PRC Laws on
the holders of the Offering Securities who are not PRC residents.



(xxxii)
Nothing has come to our attention that causes us to believe, insofar as the PRC
Laws or documents, agreements or proceedings governed by PRC Laws are concerned,
that (A) any part of the Registration Statement (other than the financial
statements, the related schedules and other financial data included therein, as
to which we express no opinion), as of its effective date or as of the closing
date of the Offering, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading or (B) that the Prospectus (other than the financial
statements, the related schedules and other financial data included therein, as
to which we express no opinion), as of its issue date or as of the closing date
of the Offering, contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
that (C) the General Disclosure Package (as such term is defined in the
Underwriting Agreement, but other than the financial statements, the related
schedules and other financial data included therein, as to which we express no
opinion), as of the Applicable Time (as such term is defined in the Underwriting
Agreement) or as of the closing date of the Offering, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.


 
v-13

--------------------------------------------------------------------------------

 
This Opinion is strictly limited to the matters stated herein and no opinion is
implied or may be inferred beyond the matters expressed stated herein.  The
opinions expressed herein are rendered only as of the date hereof, and we assume
no responsibility to advise you of facts, circumstances, events or developments
that hereafter may be brought to our attention and that may alter, affect or
modify the opinion expressed herein.


This Opinion is given solely for the benefit of the persons to whom it is
addressed. It may not, without our prior written consent, be relied upon by
anyone else or used for any other purpose.




[Signature Page Follows]

 
v-14

--------------------------------------------------------------------------------

 
Yours faithfully,




Beijing DeHeng Law Office

 
v-15

--------------------------------------------------------------------------------

 
Schedule 1: The Shareholding Structure of the PRC Companies




1. The shareholding structure of the Variable Interest Entity:


Shareholders
Capital Contribution
(RMB Million)
Percentages of Capital Contribution (%)
Encumbrances
Wang Chen
45.6896
72.61
Pledge to Shengkai (Tianjin) Limited
Guo Wei
8.5312
13.56
Pledge to Shengkai (Tianjin) Limited
Zhang Ying
0.0720
0.11
Pledge to Shengkai (Tianjin) Limited
Miao Yang
0.0720
0.11
Pledge to Shengkai (Tianjin) Limited
Chen Fang
0.0720
0.11
Pledge to Shengkai (Tianjin) Limited
Wu Yanping
0.0555
0.09
Pledge to Shengkai (Tianjin) Limited
Liu Naifan
0.0555
0.09
Pledge to Shengkai (Tianjin) Limited
Zhao Yanqiu
4.1920
6.66
Pledge to Shengkai (Tianjin) Limited
Ji Haihong
4.1920
6.66
Pledge to Shengkai (Tianjin) Limited
Total
62.9318
100
Pledge to Shengkai (Tianjin) Limited

 
2. The shareholding structure of Shengkai (Tianjin) Limited:


Shareholder
Capital Contribution
(USD Million)
Percentages of Capital Contribution (%)
Encumbrances
Shen Kun International Limited
17.78
100
None

 
3. The shareholding structure of Shengkai (Tianjin) Trading Ltd.:


Shareholder
Capital Contribution
(RMB Million)
Percentages of Capital Contribution (%)
Encumbrances
Shengkai (Tianjin) Limited
0.5
100
None

 
 
v-16

--------------------------------------------------------------------------------

 
Schedule 2: The Control Agreements


1.
Loan Agreement



Signed by and between Shengkai (Tianjin) Limited and the shareholders of the
Variable Interest Entity on May 30, 2008.


2.
Consigned Management Agreement



 
Signed by and among Shengkai (Tianjin) Limited, the Variable Interest Entity and
its shareholders on May 30, 2008.



3.
Technology Service Agreement



 
Signed by and among Shengkai (Tianjin) Limited, the Variable Interest Entity and
its shareholders on May 30, 2008.

 
 
4.
Exclusive Purchase Option Agreement



 
Signed by and among Shengkai (Tianjin) Limited, the Variable Interest Entity and
its shareholders on May 30, 2008.



5.
Equity Pledge Agreement



 
Signed by and among Shengkai (Tianjin) Limited, the Variable Interest Entity and
its shareholders on May 30, 2008.



6.
Supplementary Agreement to Equity Pledge Agreement



 
Signed by and among Shengkai (Tianjin) Limited, the Variable Interest Entity and
its shareholders on November 16, 2010.



7.
Supplementary Agreement to Exclusive Purchase Option Agreement



Signed by and among Shengkai (Tianjin) Limited, the Variable Interest Entity and
its shareholders on November 16, 2010.

 
v-17

--------------------------------------------------------------------------------

 
Schedule 3: List of the Intellectual Property


1. Patent of the Variable Interest Entity


No.
Title
Patent No.
Gazette Date
Type
Valid Term
1
External composite armor plate for tank（用于坦克的外挂式复合装甲板）
ZL 2004 2 0029600.2
08/03/2005
Utility model
Ten years as of August 24, 2004
2
The new V-shaped channel spherical valve（V形通道的新型球阀）
ZL 2004 2 0029601.7
08/03/2005
Utility model
Ten years as of August 24, 2004
3
Cavitation and erosion-resistant high-pressure adjusting valve（抗冲刷耐汽蚀高压差调节阀）
ZL 2004 2 0029602.1
08/03/2005
Utility model
Ten years as of August 24, 2004
4
New ceramic three links valve（新型陶瓷三通换向阀）
ZL 2004 2 0029603.6
08/03/2005
Utility model
Ten years as of August 24, 2004
5
New ceramic replica valve（新型陶瓷翻板阀）
ZL 2004 2 0029885.X
11/09/2005
Utility model
Ten years as of October 10, 2004
6
Anti-fouling ceramic seal discharge valve（防积灰陶瓷密封卸料闸阀）
ZL 2004 2 0029887.9
12/07/2005
Utility model
Ten years as of October 10, 2004
7
Reciprocating sliding dual-plate ceramic sealing valve（往复滑动式双闸板陶瓷密封闸阀）
ZL 2004 2 0029886.4
02/01/2006
Utility model
Ten years as of October 10, 2004
8
Preventing slag at the bottom of the wedge and abrasion-resistant ceramic
slag-off valve（防止底部积渣且耐磨的楔式陶瓷导渣闸阀）
ZL 2004 2 0029889.8
02/01/2006
Utility model
Ten years as of October 10, 2004
9
High temperature and high pressure ceramic stop valve in power
station（电站用高温高压陶瓷截止阀）
ZL 2004 2 0029890.0
02/01/2006
Utility model
Ten years as of October 10, 2004
10
Ceramic valve with purge device（带有吹扫装置的轻型陶瓷闸阀）
ZL 2008 2 0002560.0
12/24/2008
Utility model
Ten years as of January 22, 2008
11
Fine-tuning ceramic adjusting valve（微调型陶瓷调节阀）
ZL 2008 2 0002567.2
12/24/2008
Utility model
Ten years as of January 22, 2008
12
Ceramic seal switching valve（陶瓷密封切换阀）
ZL 2008 2 0002566.8
12/24/2008
Utility model
Ten years as of January 22, 2008
13
Eccentric anti-seize abrasion-resistant spherical valve（偏心防卡耐磨损球阀）
ZL 2008 2 0002564.9
12/24/2008
Utility model
Ten years as of January 22, 2008
14
Throttle ceramic valve（节流型陶瓷闸阀）
ZL 2008 2 0002561.5
01/21/2009
Utility model
Ten years as of January 22, 2008

 
 
v-18

--------------------------------------------------------------------------------

 
15
Spherical ceramic adjusting valve（全球形陶瓷调节阀）
ZL 2008 2 0002562.X
01/28/2009
Utility model
Ten years as of January 22, 2008
16
Fast-opening ceramic adjusting valve（快开型陶瓷调节阀）
Zl 2008 2 0002565.3
01/28/2009
Utility model
Ten years as of January 22, 2008
17
Ceramic butterfly valve
（陶瓷蝶阀）
ZL 2008 2 0002563.4
02/04/2009
Utility model
Ten years as of January 22, 2008
18
Hemispherical ceramic adjusting valve（半球形陶瓷调节阀）
ZL 2008 2 0002559.8
02/04/2009
Utility model
Ten years as of January 22, 2008
19
Ceramic spherical  check valve（陶瓷球形止回阀）
ZL 2009 2 0179548.1
10/06/2010
Utility model
Ten years as of October 12, 2009
20
Three links ceramic stop valve（三通切换式陶瓷截止阀）
ZL 2009 2 0179544.3
09/29/2010
Utility model
Ten years as of October 12, 2009
21
Pneumatic ceramic seal cutout valve（气动陶瓷密封切断阀）
ZL 2009 2
0179546.2
10/06/2010
Utility model
Ten years as of October 12, 2009
22
An enhanced ceramic sphere（一种增强型陶瓷球体）
ZL 2009 2
0179545.8
11/03/2010
Utility model
Ten years as of October 12, 2009
23
Ceramic spherical stop valve（陶瓷球形截止阀）
200920179547.7
09/28/2009
Utility model
Ten years as of October 12, 2009
24
High pressure ceramic plate valve（高压陶瓷平板闸阀）
200920179550.9
09/10/2009
Utility model
Ten years as of October 12, 2009




 
v-19

--------------------------------------------------------------------------------

 
2. Patent Applications of the Variable Interest Entity


No.
Title
Application No.
Application Date
Type
Situation
1
Ceramic seal swing check valve（陶瓷密封旋启式止回阀）
200920179549.6
10/12/2009
Utility model
Application is in the process of preliminary examination by the State
Intellectual Property Office of the PRC ( “SIPO”)
2
Throttle ceramic stop valve（节流型陶瓷截止阀）
200920179551.3
10/12/2009
Utility model
Application is in the process of preliminary examination by SIPO
3
Ceramic jar cover （陶瓷缸套）
201020576395.7
10/26/2010
Utility model
Application is in the process of preliminary examination by SIPO
4
High temperature ceramic sprayer（高温陶瓷喷头）
201020576411.2
10/26/2010
Utility model
Application is in the process of preliminary examination by SIPO
5
Ceramic nozzle（陶瓷喷嘴）
201020576415.0
10/26/2010
Utility model
Application is in the process of preliminary examination by SIPO
6
Ceramic plunger pump（陶瓷柱塞泵）
201020576428.8
10/26/2010
Utility model
Application is in the process of preliminary examination by SIPO
7
Ceramic centrifugal pump（陶瓷离心泵）
201020576436.2
10/26/2010
Utility model
Application is in the process of preliminary examination by SIPO
8
Ceramic valve rod（陶瓷阀杆）
201020576439.6
10/26/2010
Utility model
Application is in the process of preliminary examination by SIPO
9
Ceramic plunger piston （陶瓷柱塞）
201020576448.5
10/26/2010
Utility model
Application is in the process of preliminary examination by SIPO
10
Thermocouple Protector（热电偶保护器）
201020576462.5
10/26/2010
Utility model
Application is in the process of preliminary examination by SIPO




 
v-20

--------------------------------------------------------------------------------

 
3. Registered Trademark of the Variable Interest Entity


No.
Trademark Description
Certificate No.
Class
Valid Term
Situation
1
“SK”
No.1717597
No.6
From 02/21/2002 to 02/20/2012
Accepted by the Trademark Office of the State Administration of Industry and
Commerce of the PRC( the “Trademark Office”)
2
“圣恺”
No.4152529
No.2
From 05/07/2007 to 05/06/2017
Accepted by Trademark Office
3
“圣恺”
No.4152532
No.20
From 05/07/2007 to 05/06/2017
Accepted by Trademark Office
4
“圣恺”
No.4152527
No.7
From 10/14/2006 to 10/13/2016
Accepted by Trademark Office
5
“圣恺”
No.4152528
No.6
From 10/14/2006 to 10/13/2016
Accepted by Trademark Office
6
“圣恺”
No.4152533
No.11
From 10/14/2006 to 10/13/2016
Accepted by Trademark Office

 
4. Domain Name of the Variable Interest Entity


No.
Domain Name
Registrant
Expiration Date
1
“Ceramicvalve.net”
Variable Interest Entity
04/13/2011
2
“Shengkai.com”
Variable Interest Entity
06/15/2014
3
“陶瓷截止阀.com”
Variable Interest Entity
04/13/2011
4
“陶瓷球阀.中国”
Variable Interest Entity
04/16/2011
5
“陶瓷调节阀.com”
Variable Interest Entity
04/13/2011
6
“陶瓷止回阀.com”
Variable Interest Entity
04/13/2011
7
“陶瓷阀门.com”
Variable Interest Entity
04/13/2011
8
“陶瓷闸阀.com”
Variable Interest Entity
04/13/2011

 

 
v-21

--------------------------------------------------------------------------------

 
 